Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
 
INVESTMENT AGREEMENT
 
dated as of October 5, 2010
 
between
 
National Penn Bancshares, Inc.
 
and
 
Warburg Pincus Private Equity X, L.P.
 
 
 
 
 
 
 
 
 
 

 

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




   
Page
 
ARTICLE I
     
Purchase; Closings
 
1.1
Purchase
1
1.2
Closings
1
1.3
Second Closing Adjustments
5
 
ARTICLE II
     
Representations and Warranties
 
2.1
Disclosure
6
2.2
Representations and Warranties of the Company
7
2.3
Representations and Warranties of the Investor
25
 
ARTICLE III
     
Covenants
 
3.1
Filings; Other Actions
27
3.2
Expenses
29
3.3
Access, Information and Confidentiality
29
 
ARTICLE IV
     
Additional Agreements
 
4.1
Agreement
30
4.2
No Rights Agreement
33
4.3
Gross-Up Rights
33
4.4
Governance Matters
35
4.5
Legend
37
4.6
Exchange Listing
38
4.7
Certain Transactions
38
4.8
Extension Periods
38
4.9
Indemnity
38
4.10
Registration Rights
41
4.11
Transfer Restrictions
52
4.12
Additional Regulatory Matters
53

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
     
Termination
 
5.1
Termination
55
5.2
Effects of Termination
55
 
ARTICLE VI
     
Miscellaneous
 
6.1
Survival
56
6.2
Amendment
56
6.3
Waivers
56
6.4
Counterparts and Facsimile
56
6.5
Governing Law
56
6.6
WAIVER OF JURY TRIAL
56
6.7
Notices
57
6.8
Entire Agreement, Etc.
58
6.9
Other Definitions
58
6.10
Captions
59
6.11
Severability
59
6.12
No Third Party Beneficiaries
59
6.13
Time of Essence
60
6.14
Public Announcements
60
6.15
Specific Performance
60
6.16
No Recourse
60



 
-iii- 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS
 
Exhibit A:
Form of Opinion of Counsel (Second Closing)




 
 
 
-iv-

--------------------------------------------------------------------------------

 

 
INDEX OF DEFINED TERMS
 
Term
 
Location of
Definition
Agency                                                                                                   
2.2(aa)
Affiliate                                                                                                   
6.9(2)
Agreement                                                                                                   
Preamble
Anti-Takeover
Provisions                                                                                                   
2.2(v)
Beneficially Own/Beneficial Owner/Beneficial
Ownership                                                                                                   
6.9(8)
Benefit
Plan                                                                                                   
2.2(p)(1)
BHC
Act                                                                                                   
1.2(c)(2)(v)
Board of
Directors                                                                                                   
2.2(d)(1)
Board
Representative                                                                                                   
4.4(g)
Business
Combination                                                                                                   
4.1
business
day                                                                                                   
6.9(6)
Capitalization
Date                                                                                                   
2.2(c)
Change in
Control                                                                                                   
4.1
CIBC
Act                                                                                                   
1.2(c)(2)(vi)
Closings                                                                                                   
1.2(b)(1)
Code                                                                                                   
2.2(p)(2)
Common Stock/Common
Shares                                                                                                   
Recitals
Company                                                                                                   
Preamble
Company
10-K                                                                                                   
2.2(f)
Company Financial
Statements                                                                                                   
2.2(f)
Company Preferred
Stock                                                                                                   
2.2(c)
Company
Reports                                                                                                   
2.2(g)(1)
Company Significant
Agreement                                                                                                   
2.2(k)
Company Subsidiary/Company
Subsidiaries                                                                                                   
2.2(b)
control/controlled by/under common control
with                                                                                                   
6.9(2)
Disclosure
Schedule                                                                                                   
2.1(a)
ERISA                                                                                                   
2.2(p)(1)
ERISA
Affiliate                                                                                                   
2.2(p)(2)
Exchange
Act                                                                                                   
2.2(g)(1)
Extension
Period                                                                                                   
4.8
FDIC                                                                                                   
2.2(b)
Federal
Reserve                                                                                                   
1.2(c)(2)(v)
First
Closing                                                                                                   
1.2(a)(1)
First Closing
Date                                                                                                   
1.2(a)(1)
GAAP                                                                                                   
2.1(b)
Governance
Committee                                                                                                   
4.4(a)
Governmental
Entity                                                                                                   
1.2(c)(1)(i)
herein/hereof/hereunder                                                                                                   
6.9(5)
Holder                                                                                                   
4.10(k)(1)
Holders’
Counsel                                                                                                   
4.10(k)(2)
Including/includes/included/include                                                                                                   
6.9(4)

 
 
 
-v-

--------------------------------------------------------------------------------

 
 
 
Term
Location of
Definition
Incumbent
Directors                                                                                                   
4.1
Indemnified
Party                                                                                                   
4.9(c)
Indemnifying
Party                                                                                                   
4.9(c)
Indemnitee                                                                                                   
4.10(g)(1)
Information                                                                                                   
3.3(b)
Initial Purchase
Price                                                                                                   
1.2(a)(2)
Insurer                                                                                                   
2.2(aa)
Intellectual
Property                                                                                                   
2.2(w)
Investor                                                                                                   
Preamble
knowledge of the Company/Company’s
knowledge                                                                                                   
6.9(9)
Loan
Investor                                                                                                   
2.2(aa)
Liens                                                                                                   
2.2(b)
Losses                                                                                                   
4.9(a)
Material Adverse
Effect                                                                                                   
2.1(b)
Meeting End
Date                                                                                                   
3.1(b)
New
Security                                                                                                   
4.3(a)
Non-Qualifying
Transaction                                                                                                   
4.1
Observer                                                                                                   
4.4(d)
or                                                                                                   
6.9(3)
Parent
Corporation                                                                                                   
4.1
Pending Underwritten
Offering                                                                                                   
4.10(l)
Permitted
Liens                                                                                                   
2.2(h)
Person                                                                                                   
6.9(7)
Piggyback
Registration                                                                                                   
4.10(a)(4)
Previously
Disclosed                                                                                                   
2.1(c)
Purchase
Price                                                                                                   
1.2(b)(2)
Qualifying Ownership Interest 
4.4(a)
register/registered/registration                                                                                                   
4.10(k)(3)
Registrable
Securities                                                                                                   
4.10(k)(4)
Registration
Expenses                                                                                                   
4.10(k)(5)
Regulatory
Agreement                                                                                                   
2.2(y)
Relevant Ownership
Threshold                                                                                                   
4.4(f)
Rule
144                                                                                                   
4.10(k)(6)
Rule
144A                                                                                                   
4.10(k)(6)
Rule
158                                                                                                   
4.10(k)(6)
Rule
159A                                                                                                   
4.10(k)(6)
Rule
405                                                                                                   
4.10(k)(6)
Rule
415                                                                                                   
4.10(k)(6)
Scheduled Black-out
Period                                                                                                   
4.10(k)(7)
SEC                                                                                                   
2.2(f)
Section 16(b)
Period                                                                                                   
4.8
Second
Closing                                                                                                   
1.2(b)(1)

 
 
 
-vi-

--------------------------------------------------------------------------------

 
 
Term
Location of
Definition
Second Closing
Date                                                                                                   
1.2(b)(1)
Second Purchase
Price                                                                                                   
1.2(b)(2)
Securities
Act                                                                                                   
2.2(g)(1)
Selling
Expenses                                                                                                   
4.10(k)(8)
Shelf Registration
Statement                                                                                                   
4.10(a)(2)
Special
Registration                                                                                                   
4.10(a)(4)
subsidiary                                                                                                   
6.9(1)
Surviving
Corporation                                                                                                   
4.1
Tax/Taxes                                                                                                   
2.2(i)
Threshold
Amount                                                                                                   
4.9(e)
Transfer                                                                                                   
4.11
Unlawful
Gains                                                                                                   
2.2(n)(5)
Voting
Debt                                                                                                   
2.2(c)
Voting
Securities                                                                                                   
4.1
   





 
 
-vii-

--------------------------------------------------------------------------------

 


INVESTMENT AGREEMENT, dated as of October 5, 2010 (this “Agreement”), between
National Penn Bancshares, Inc., a Pennsylvania corporation (including any
successors thereto (or, as applicable, the ultimate publicly traded parent
entity thereof) the “Company”) and Warburg Pincus Private Equity X, L.P., a
Delaware limited partnership (the “Investor”).
 
RECITALS:
 
WHEREAS, the Company intends to sell to the Investor, and the Investor intends
to purchase from the Company, as an investment in the Company, (i) 10,462,810
shares of Common Stock, without par value, of the Company (the “Common Stock” or
“Common Shares”) at the first closing and (ii) 14,330,579 shares of Common
Stock, subject to adjustment as of the date of the second closing in accordance
with the terms hereof, at the second closing; and
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
ARTICLE I
 
Purchase; Closings
 
1.1 Purchase.  On the terms and subject to the conditions set forth herein, the
Investor will purchase from the Company, and the Company will sell to the
Investor, the number of shares of Common Stock as set forth herein.
 
1.2 Closings.  The transactions contemplated hereby will occur over two
closings.
 
(a) First Closing.  (1) The first closing (the “First Closing”) shall take place
ten business days following the execution and delivery of this Agreement, at the
offices of Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New
York, New York 10019, or on such other earlier date or at such other location as
agreed by the parties.  The date of the First Closing is referred to as the
“First Closing Date.”
 
(2) At the First Closing, the Company will deliver to the Investor one or more
certificates representing 10,462,810 shares of Common Stock against payment by
the Investor by wire transfer of immediately available United States funds to a
bank account designated by the Company for an aggregate purchase price of $63.3
million (the “Initial Purchase Price”).
 
(b) Second Closing.  (1) Subject to the satisfaction or waiver of the conditions
to the second closing (the “Second Closing” and, together with the First
Closing, the “Closings”) set forth in Section 1.2(c), the Second Closing shall
take place at a time and date as shall be agreed upon by the parties hereto, but
no later than the third business day after the date of satisfaction or waiver of
the last of the conditions specified in Section 1.2(c), at the offices of
Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New York, New
York 10019 or such other date or location as agreed by the parties.  The date of
the Second Closing is referred to as the “Second Closing Date.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
(2) Subject to the satisfaction or waiver on the Second Closing Date of the
conditions to the Second Closing in Section 1.2(c), at the Second Closing, the
Company will deliver to the Investor one or more certificates representing
14,330,579 shares of Common Stock against payment by the Investor by wire
transfer of immediately available United States funds to a bank account
designated by the Company for an aggregate purchase price of $86.7 million (the
“Second Purchase Price” and, together with the Initial Purchase Price, the
“Purchase Price”).
 
(c) Closing Conditions.  (1)  The respective obligation of each of the Investor
and the Company to consummate the Second Closing is subject to the fulfillment
or written waiver by the Investor and the Company prior to the Second Closing of
the following conditions:
 
(i) no provision of any applicable law or regulation and no judgment,
injunction, order or decree of any Governmental Entity (as defined below) of
competent jurisdiction shall prohibit the Second Closing or shall prohibit or
restrict the Investor or its Affiliates from owning or voting any Common Shares
in accordance with the terms thereof and no lawsuit has been commenced and is
pending, by any governmental or regulatory authorities, agencies, courts,
commissions or other entities, whether federal, state, local or foreign, or
applicable self-regulatory organizations (each, a “Governmental Entity”) of
competent jurisdiction seeking to effect any of the foregoing; and
 
(ii) the shares of Common Stock to be issued in the Second Closing pursuant to
this Agreement shall have been authorized for listing on the
                     NASDAQ Global Select Market or such other market on which
the Common Stock is then listed or quoted, subject to official notice of
issuance.
 
(2) The obligation of the Investor to consummate the Second Closing is also
subject to the fulfillment or written waiver prior to the Second Closing
                    of each of the following conditions:
 
(i)  (A) the representations and warranties of the Company set forth in Sections
2.2(a), (d)(1), (d)(2)(i)(A), (d)(3), (l), (p)(3), (q), (v), (x) and (bb) of
this Agreement shall be true and correct in all respects, (B) the
representations and warranties of the Company set forth in Section 2.2(c) shall
be true and correct except to a de minimis extent (relative to such Section
2.2(c) taken as a whole), (C) the representations and warranties set forth in
Section 2.2(b) shall be true and correct in all material respects, and (D) all
other representations and warranties of the Company set forth in Section 2.2 of
this Agreement shall be true and correct except where the failure of such
representations and warranties to be true and correct (without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” set forth
therein), individually or in the aggregate, has not had and would not reasonably
be expected to have a Material Adverse Effect, in each case of (A), (B), (C),
and (D) on and as of the date of this Agreement and on and as of the Second
Closing Date as though made on and as of the Second Closing Date (except to the
extent such representations and warranties are made as of a specified date, in
which case such representations and warranties shall be true and correct in such
respect set forth above as of such date);
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(ii) the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to the Second Closing under this
Agreement;
 
(iii) the Investor shall have received a certificate, dated the Second Closing
Date, signed on behalf of the Company by a senior executive officer certifying
to the effect that the conditions set forth in Sections 1.2(c)(2)(i) and (ii)
have been satisfied;
 
(iv) the Investor shall have received from outside counsel to the Company a
written opinion dated the Second Closing Date in the form attached hereto as
Exhibit A;
 
(v) the Investor shall have received written confirmation, satisfactory to it in
its reasonable good faith judgment, from the Board of Governors of the Federal
Reserve System (the “Federal Reserve”) to the effect that neither the Investor
nor any of its Affiliates (which for purposes of this clause (v) and clause (vi)
below shall include all “affiliates” as defined in the Bank Holding Company Act
of 1956, as amended, or any successor statute (the “BHC Act”) or Regulation Y of
the Federal Reserve) shall be deemed to “control” the Company or any Company
Subsidiary for purposes of the BHC Act by reason of the consummation of the
transactions contemplated by this Agreement; provided, however, that such
written confirmation shall be deemed to be satisfactory to the Investor if such
written confirmation (including any conditions imposed by the Federal Reserve
such as any required passivity commitments) is reasonably consistent with the
regulations, supervisory guidance, policy statements and practices of the
Federal Reserve, as of the date of this Agreement, in comparable transactions,
and provided, further, that the Investor shall not be entitled to rely on this
condition to avoid effecting the Second Closing if the Investor shall not have
complied in all material respects with its covenants and agreements herein.
 
(vi) To the extent required by applicable law the Investor shall have received
written approval of its notice filed with the Federal Reserve pursuant to the
Change in Bank Control Act of 1978, as amended (the “CIBC Act”); and
 
(vii) in the case of clauses (v) and (vi) above, such receipt of written
confirmation and approval, as applicable, shall have been provided without the
Investor or any of its Affiliates being subject to any restrictions or other
obligations described in Section 4.12(b).
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(3) The obligation of the Company to consummate the Second Closing is also
subject to the fulfillment or written waiver prior to the Second Closing of the
following conditions:
 
(i) (A) the representations and warranties of the Investor set forth in Sections
2.3(a), (b)(1), (b)(2)(i)(A), (b)(3), (c), (d) and (g) of this Agreement shall
be true and correct in all respects, and (B) all other representations and
warranties of the Investor set forth in Section 2.3 shall be true and correct in
all material respects, on and as of the date of this Agreement and on and as of
the Second Closing Date as though made on and as of the Second Closing Date
(except to the extent such representations and warranties are made as of a
specified date, in which case such representations and warranties shall be true
and correct as of such date);
 
(ii) to the extent required by applicable law the Investor shall have received
written approval of its notice filed with the Federal Reserve
                    pursuant to the CIBC Act;
 
(iii) the Investor shall have performed in all material respects all obligations
required to be performed by it at or prior to the Second Closing
                    under this Agreement;
 
(iv) the Company shall have received a certificate signed on behalf of the
Investor by a senior executive officer certifying to the effect that
                    the conditions set forth in Sections 1.2(c)(3)(i) and (iii)
have been satisfied; and
 
(v) the Investor shall have received written confirmation, satisfactory to
Company in its reasonable good faith judgment, from the Federal Reserve to the
effect that neither the Investor nor any of its Affiliates (which for purposes
of this clause (v) shall include all “affiliates” as defined in the BHC Act or
Regulation Y of the Federal Reserve) shall be deemed to “control” the Company or
any Company Subsidiary for purposes of the BHC Act by reason of the consummation
of the transactions contemplated by this Agreement; provided, however, that such
written confirmation shall be deemed to be satisfactory to the Company solely
with respect to any adverse effect on the Company resulting therefrom, if any,
if such written confirmation (including any conditions imposed by the Federal
Reserve such as any required passivity commitments) is reasonably consistent
with the regulations, supervisory guidance, policy statements and practices of
the Federal Reserve, as of the date of this Agreement, in comparable
transactions, and provided, further, that the Company shall not be entitled to
rely on this condition to avoid effecting the Second Closing if the Company
shall not have complied in all material respects with its covenants and
agreements herein.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
1.3 Second Closing Adjustments.
 
(a) In the event that, at or prior to the Second Closing, (i) the number of
shares of Common Stock or securities convertible or exchangeable into or
exercisable for shares of Common Stock issued and outstanding is changed as a
result of any reclassification, stock split (including reverse split), stock
dividend or distribution (including any dividend or distribution of securities
convertible or exchangeable into or exercisable for shares of Common Stock),
merger, tender or exchange offer or other similar transaction, or (ii) the
Company fixes a record date that is at or prior to the Second Closing Date for
the payment of any non-stock dividend or distribution on the Common Stock other
than any regular quarterly cash dividend consistent with past practice, then at
the Investor’s option, which may be exercised in the Investor’s sole discretion,
the number of shares of Common Stock to be issued to the Investor at the Second
Closing under this Agreement shall be equitably adjusted and/or the shares of
Common Stock to be issued to the Investor at the Second Closing under this
Agreement shall be equitably substituted with shares of other stock or
securities or property (including cash), in each case, to provide the Investor
with substantially the same economic benefit from this Agreement as the Investor
had prior to the applicable transaction; provided that the Investor and the
Company shall cooperate in good faith to effect any such adjustment in a manner
that will not require any such shareholder approval.  Notwithstanding anything
in this Agreement to the contrary, in no event shall the Purchase Price or any
component thereof be changed by the foregoing.
 
(b) Notwithstanding anything in this Agreement to the contrary, the Company
shall not directly or indirectly effect or cause to be effected any transaction
with a third party that would reasonably be expected to result in a Change in
Control  unless such third party shall have provided prior assurance in writing
to the Investor (in a form that is reasonably satisfactory to the Investor) that
the terms of this Agreement, including this Section 1.3, shall be fully
performed (i) by the Company or (ii) by such third party if it is the successor
of the Company or if the Company is its direct or indirect subsidiary.  For the
avoidance of doubt, it is understood and agreed that, in the event that a Change
in Control occurs prior to the Second Closing, the Investor shall maintain the
right under this Agreement to acquire, pursuant to the terms and conditions of
this Agreement, the Common Shares (or such shares of stock or other securities
or property (including cash) into which the Common Shares may have become
exchangeable as a result of such Change in Control), as if the Second Closing
had occurred immediately prior to each of such Change in Control and any
amendments to the organizational documents, any extraordinary dividends or any
changes to the capital stock of any third party that may be the successor to the
Company, or which becomes the direct or indirect parent entity of the Company,
in any transaction resulting in a Change in Control.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Representations and Warranties
 
2.1 Disclosure.  (a)  On or prior to the date of this Agreement, each of the
Company and the Investor delivered to the other a schedule (“Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investor, or to one or more of
its covenants contained in Article III; provided, however, that notwithstanding
anything in this Agreement to the contrary, the mere inclusion of an item in
such schedule shall not be deemed an admission that such item represents a
material exception or material fact, event or circumstance or that such item has
had or would reasonably be expected to have a Material Adverse Effect on the
Company or the Investor, as applicable.
 
(b) “Material Adverse Effect” means, with respect to the Investor, only
clause (2) that follows, or, with respect to the Company, both clauses (1) and
(2) that follow, any circumstance, event, change, development or effect that,
individually or in the aggregate (1) is material and adverse to the financial
position, results of operations, business, assets or liabilities, properties or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole, or (2) would materially impair the ability of either the Investor or
the Company, respectively, to perform its obligations under this Agreement or
otherwise materially threaten or materially impede the consummation of the
transactions contemplated by this Agreement; provided, however, that Material
Adverse Effect, under clause (1), shall not be deemed to include the impact of
(A) changes, after the date of this Agreement, in the U.S. generally accepted
accounting principles (“GAAP”), (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by
Governmental Entities, (C) actions or omissions of the Company expressly
required by the terms of this Agreement or taken with the prior written consent
of the Investor, (D) general changes in the economy or the industries in which
the Company and its Subsidiaries operate, (E) any acts of war, terrorism,
insurrection or civil disobedience, (F) changes in the market price or trading
volumes of the Common Stock or the Company’s other securities (but not the
underlying causes of such changes), (G) the failure of the Company to meet any
internal or public projections, forecasts, estimates or guidance (but not the
underlying causes of such failure), and (H) the public disclosure of this
Agreement or the transactions contemplated hereby, in each case to the extent
that such circumstances, events, changes, developments or effects described in
the foregoing clauses (A), (B) and (D) do not have a disproportionate effect on
the Company and its Subsidiaries, taken as a whole (relative to other industry
participants in the industries in which the Company and its Subsidiaries
compete.)
 
(c) “Previously Disclosed” with regard to (1) any party means information set
forth on its Disclosure Schedule corresponding to the provision of this
Agreement to which such information relates; provided that information which, on
its face, reasonably should indicate to the reader that it relates to another
provision of this Agreement, shall also be deemed to be Previously Disclosed
with respect to such other provision and (2) the Company, includes information
publicly disclosed by the Company in the Company Reports filed by it with or
furnished to the SEC and publicly available prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
2.2 Representations and Warranties of the Company.  Except as Previously
Disclosed, the Company represents and warrants as of the date of this Agreement
and as of the Second Closing Date (except to the extent made only as of a
specified date, in which case as of such date) to the Investor that:
 
(a) Organization and Authority.  The Company is a corporation duly organized,
validly subsisting and in good standing under the laws of the Commonwealth of
Pennsylvania, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on the Company and has corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted.  The Company is duly registered as a bank holding company
under the BHC Act, and the Company has not elected to become, and is not, a
“financial holding company” thereunder.  The Company has furnished or made
available to the Investor true, correct and complete copies of the Company’s
Articles of Incorporation and bylaws as amended through the date of this
Agreement.
 
(b) Company’s Subsidiaries.  The Company has Previously Disclosed a true,
complete and correct list of all of its subsidiaries as of the date of this
Agreement (individually, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”), all equity of each of which are owned directly or indirectly by
the Company.  No equity security of any Company Subsidiary is or may be required
to be issued by reason of any option, warrant, scrip, preemptive right, right to
subscribe to, gross-up right, call or commitment of any character whatsoever
relating to, or security or right convertible into, shares of any capital stock
or other equity securities, as applicable, of such Company Subsidiary, and there
are no contracts, commitments, understandings or arrangements by which any
Company Subsidiary is bound to issue additional shares of its capital stock or
other equity securities, as applicable, or any option, warrant or right to
purchase or acquire any additional shares of its capital stock or other equity
securities, as applicable.  All of such shares or other equity securities so
owned by the Company are duly authorized and validly issued, fully paid and
nonassessable and are owned by it free and clear of any lien, adverse right or
claim, charge, option, pledge, covenant, title defect, security interest or
other encumbrances of any kind (“Liens”) with respect thereto.  Each Company
Subsidiary is an entity duly organized, validly existing or subsisting and in
good standing under the laws of its jurisdiction of incorporation or formation,
as applicable, and has corporate or other appropriate organizational power and
authority to own or lease its properties and assets and to carry on its business
as it is now being conducted, in each case except as would not reasonably be
expected to have a Material Adverse Effect on the Company.  Except in respect of
the Company Subsidiaries, the Company does not own beneficially, directly or
indirectly, more than 5% of any class of equity securities or similar interests
of any corporation, bank, business trust, association or similar organization,
and is not, directly or indirectly, a partner in any partnership or party to any
joint venture.  National Penn Bank is duly organized and validly existing as a
national banking association, and its deposit accounts are insured by the
Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted
by the Federal Deposit Insurance Act and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due. Christiana Bank & Trust Company is duly
organized and validly existing as a Delaware state-chartered bank and trust
company, and its deposit accounts are insured by the FDIC to the fullest extent
permitted by the Federal Deposit Insurance Act and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c) Capitalization.  The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock and 1,000,000 shares of preferred stock,
without par value (the “Company Preferred Stock”).  As of the close of business
on September 30, 2010 (the “Capitalization Date”), there were (i) 126,115,074
shares of Common Stock outstanding and 150,000 shares of Company Preferred Stock
outstanding, which are designated as  Series B Fixed Rate Cumulative Perpetual
Preferred Stock and issued to the United States Department of Treasury
(“Treasury”) (the “Series B Stock”).  Since the Capitalization Date and through
the date of this Agreement, except in connection with transactions contemplated
hereby, the Company has not (i) issued or authorized the issuance of any shares
of Common Stock or Company Preferred Stock, or any securities convertible into
or exchangeable or exercisable for shares of Common Stock or Company Preferred
Stock, (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock.  As of
the close of business on the Capitalization Date, other than  the warrant for
Common Stock issued to Treasury in connection with the issuance of the Series B
Stock and awards outstanding under or pursuant to the Benefit Plans and the
Company’s Dividend Reinvestment and Stock Purchase Plan and Employee Stock
Purchase Plan in respect of which an aggregate of 14,389,278 shares of Common
Stock have been reserved for issuance (7,309,185 of which are subject to awards
or obligations that were outstanding as of the Capitalization Date), no shares
of Common Stock or Company Preferred Stock were reserved for issuance.  All of
the issued and outstanding shares of Common Stock and Company Preferred Stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof.  No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which the shareholders of the Company may vote
(“Voting Debt”) are issued and outstanding.  As of the date of this Agreement,
except (i) pursuant to any cashless exercise provisions of any Company stock
options or pursuant to the surrender of shares to the Company or the withholding
of shares by the Company to cover tax withholding obligations under the Benefit
Plans, and (ii) as set forth elsewhere in this Section 2.2(c), the Company does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of, or securities or rights convertible into or exchangeable or
exercisable for, any shares of Common Stock or Company Preferred Stock or any
other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).  The Company has
Previously Disclosed all shares of Company capital stock that have been
purchased, redeemed or otherwise acquired, directly or indirectly, by the
Company or any Company Subsidiary since December 31, 2009 and all dividends or
other distributions that have been declared, set aside, made or paid to the
shareholders of the Company since that date.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(d) Authorization.
 
(1) The Company has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder.  The execution, delivery
and performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby, have been duly authorized by Board of
Directors of the Company (the “Board of Directors”).  This Agreement has been
duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Investor is the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law).  No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.  Assuming that
immediately prior to the consummation of the sale of Common Stock to the
Investor as set forth herein, Investor’s representation in Section 2.3(d) is
true and correct and that as of the date of this Agreement, none of the
Investor’s Affiliates are the owners of record or the Beneficial Owners of
shares of Common Stock, securities convertible into or exchangeable for Common
Stock or any other equity or equity-linked security of the Company or any of its
Subsidiaries, none of the shares of Common Stock issued and sold to the Investor
hereunder  will be subject to the provisions of Article Ninth of the Company’s
Articles of Incorporation or Subchapter F of Chapter 25 of the Pennsylvania
Business Corporation Law (the “Pennsylvania BCL”).
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(2) Neither the execution, delivery and performance by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions thereof, will (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien, upon any of the properties or assets of
the Company or any Company Subsidiary under any of the material terms,
conditions or provisions of (A) its articles of incorporation or bylaws (or
similar governing documents) or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it may be bound, or to
which the Company or any Company Subsidiary or any of the properties or assets
of the Company or any Company Subsidiary may be subject, or (ii) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any ordinance, permit, concession, grant, franchise, law, statute, rule
or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except in the case of clauses (i)(B) and (ii) for such
violations, conflicts, breaches and results as would not reasonably be expected
to have a Material Adverse Effect on the Company.
 
(3) Other than (i) the securities or blue sky laws of the various states and
(ii) in connection with the Second Closing only, the BHC Act and the CIBC Act,
no material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, or expiration or termination of any statutory waiting period, is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement.
 
(e) Knowledge as to Conditions.  As of the date of this Agreement, the Company
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by this Agreement cannot, or should not, be obtained.
 
(f) Financial Statements.  The consolidated balance sheets of the Company and
the Company Subsidiaries as of December 31, 2009 and 2008 and related
consolidated statements of operations, shareholders’ equity and cash flows for
the three years ended December 31, 2009, together with the notes thereto, and
the accompanying opinions of Grant Thornton LLP included in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009 (the “Company
10-K”), as filed with the U.S. Securities and Exchange Commission (the “SEC”),
and the unaudited consolidated balance sheets of the Company and the Company
Subsidiaries as of June 30, 2010 and related consolidated statements of
operations, shareholders’ equity and cash flows for the six months then ended,
included in the Company’s Quarterly Report on Form 10-Q for the period ended
June 30, 2010 (collectively, the “Company Financial Statements”), (1) have been
prepared from, and are in accordance with, the books and records of the Company
and the Company Subsidiaries, (2) complied as to form, as of their respective
date of filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared in accordance with GAAP applied on a
consistent basis and (4) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates set forth therein and the consolidated results of operations, changes
in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
year-end audit adjustments in the case of interim unaudited statements).
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(g) Reports.
 
(1) Since December 31, 2007, the Company and each Company Subsidiary have filed
all material reports, registrations, documents, filings, statements and
submissions together with any required amendments thereto, that it was required
to file with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and have paid all material fees and assessments due and payable in
connection therewith.  As of their respective filing dates, the Company Reports
complied in all material respects with all statutes and applicable rules and
regulations of the applicable Governmental Entities, as the case may be.  To the
knowledge of the Company, as of the date of this Agreement, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report.  The Company Reports, including the documents
incorporated by reference in each of them, each contained all of the material
information required to be included in it and, when it was filed and as of the
date of each such Company Report filed with or furnished to the SEC, such
Company Report did not, as of its date or if amended prior to the date of this
Agreement, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading and complied as to form in all material respects with the
applicable requirements of the Securities Act of 1933, as amended, or any
successor statute (the “Securities Act”), and the Securities Exchange Act of
1934, as amended, or any successor statute (the “Exchange Act”).  To the
knowledge of the Company, there are no facts existing relating to the Company or
any Company Subsidiary not Previously Disclosed in the Company Reports or to the
Investor in writing that have had or would be reasonably expected to have a
Material Adverse Effect.  No executive officer of the Company has failed in any
respect to make the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act of 2002.  To the knowledge of the Company as of
the date hereof, there are no facts or circumstances that would prevent its
chief executive officer and chief financial officer from giving the
certifications and attestations required pursuant to Rules 13a-14 and 15d-14
under the Exchange Act, without qualification, with respect to the Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2010. Copies of
all of the Company Reports not otherwise publicly filed have been made available
to the Investor by the Company.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(2) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom), except for any nonexclusive ownership and
nondirect control that would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the system of internal
accounting controls described below in this Section 2.2(g).  The Company (A) has
implemented and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information, and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial
reporting.  As of the date of this Agreement, the Company has no knowledge of
any reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.  Since
December 31, 2007, (i) neither the Company nor any Company Subsidiary nor, to
the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(h) Properties and Leases.  To the extent reflected in the Company Financial
Statements, except for any Permitted Liens, the Company and each Company
Subsidiary have good title free and clear of any material Liens to all the real
and personal property reflected in the Company’s consolidated balance sheet as
of December 31, 2009 included in the Company 10-K for the period then ended, and
all real and personal property acquired since such date, except such real and
personal property as has been disposed of in the ordinary course of
business.  For purposes of this Agreement, “Permitted Liens” means (i) liens for
Taxes and other governmental charges and assessments which are not yet due and
payable, (ii) liens of landlords and liens of carriers, warehousemen, mechanics
and materialmen and other like liens arising in the ordinary course of business
for sums not yet due and payable, and (iii) other Liens or imperfections on
property which are not material in amount or do not materially detract from the
value of or materially impair the existing use of the property affected by such
Lien or imperfection.  Except as would not reasonably be expected to have a
Material Adverse Effect on the Company, (i) all leases of real property and all
other leases material to the Company or any Company Subsidiary pursuant to which
the Company or such Company Subsidiary, as lessee, leases real or personal
property are valid and effective in accordance with their respective terms, and
(ii) there is not, under any such lease, any existing default by the Company or
such Company Subsidiary or any event which, with notice or lapse of time or
both, would constitute such a default.
 
(i) Taxes.  Each of the Company and the Company Subsidiaries has filed all
material federal, state, county, local and foreign Tax returns, including
information returns, required to be filed by it and all such filed Tax returns
are, true, complete and correct in all material respects, and paid all Taxes
owed by it and no Taxes owed by it or assessments received by it are delinquent,
except (i) for Taxes being contested in good faith by appropriate proceedings
and for which the Company has set aside adequate reserves in accordance with
GAAP or (ii) to the extent that the failure to do so would not be reasonably
likely to have a Material Adverse Effect on the Company.  The federal income Tax
returns of the Company and the Company Subsidiaries for the fiscal year ended
December 31, 2006, and for all fiscal years prior thereto, are for the purposes
of routine audit by the Internal Revenue Service closed because of expiration of
the applicable statute of limitations, and no claims for additional Taxes for
such fiscal years are pending.  Neither the Company nor any Company Subsidiary
has waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency, in each case,
that is still in effect, or has pending a request for any such extension or
waiver.  Neither the Company nor any Company Subsidiary is a party to any
pending action or proceeding, nor to the Company’s knowledge is any such action
or proceeding threatened by any Governmental Entity, for the assessment or
collection of Taxes that could reasonably be likely to have a Material Adverse
Effect on the Company and no issue has been raised by any federal, state, local
or foreign taxing authority in connection with an audit or examination of the
Tax returns, business or properties of the Company or any Company Subsidiary
which has not been settled, resolved and fully satisfied, or adequately reserved
for (other than those issues that would not be reasonably likely to have a
Material Adverse Effect on the Company).  Except as would not be reasonably
likely to have a Material Adverse Effect on the Company, each of the Company and
the Company Subsidiaries has withheld and paid all Taxes that it is required to
withhold from amounts owing to employees, creditors or other third
parties.  Neither the Company nor any Company Subsidiary is a party to, is bound
by or has any obligation under any material Tax sharing or material Tax
indemnity agreement or similar contract or arrangement other than any contract
or agreement between or among the Company and any Company Subsidiary.  Neither
the Company nor any Company Subsidiary has entered into any “listed transaction”
within the meaning of Treasury Regulations Section 1.6011-4(b)(2), or any other
similar transaction requiring disclosure under analogous provisions of state,
local or foreign law.  Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law).  For the purpose of this Agreement, the term
“Tax” (including, with correlative meaning, the term “Taxes”) shall mean any and
all domestic or foreign, federal, state, local or other taxes of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Entity,
including taxes on or with respect to income, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(j) Absence of Certain Changes.  Since December 31, 2009, the Company and the
Company Subsidiaries have conducted their respective businesses in all material
respects in the ordinary course, consistent with prior practice, and except for
publicly disclosed ordinary dividends on the Common Stock and outstanding
Company Preferred Stock, the Company has not made or declared any distribution
in cash or in kind to its shareholders or issued or repurchased any shares of
its capital stock or other equity interests.  Since December 31, 2009 to and
including the date hereof, no event or events have occurred that have had or is
reasonably likely to have had a Material Adverse Effect on the Company.
 
(k) Commitments and Contracts.  The Company has Previously Disclosed or made
available in the electronic dataroom to the Investor or its representatives
true, correct and complete copies of each of the following to which the Company
or any Company Subsidiary is a party or subject (whether written or oral) (each,
a “Company Significant Agreement”):
 
(1) any material employment contract or understanding (including any
understandings or obligations with respect to severance or termination pay,
liabilities or fringe benefits) with any present or former officer, director,
employee or consultant (other than those that are terminable at will by the
Company or such Company Subsidiary);
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(2) any material plan, contract or understanding providing for any bonus,
pension, option, deferred compensation, retirement payment, profit sharing or
similar arrangement with respect to any present or former officer, director,
employee or consultant;
 
(3) any material labor contract or agreement with any labor union;
 
(4) any contract containing covenants that limit in any material respect the
ability of the Company or any Company Subsidiary to compete in any line of
business or with any person or which involve any material restriction of the
geographical area in which, or method by which or with whom, the Company or any
Company Subsidiary may carry on its business (other than as may be required by
law or applicable regulatory authorities);
 
(5) any joint venture, partnership, strategic alliance or other similar contract
(including any franchising agreement, but in any event excluding introducing
broker agreements); and any contract relating to the acquisition or disposition
of any material business or material assets (whether by merger, sale of stock or
assets or otherwise), which acquisition or disposition is not yet complete or
where such contract contains continuing material obligations or contains
continuing indemnity obligations of the Company or any of the Company
Subsidiaries;
 
(6) any real property lease and any other lease with annual rental payments
aggregating $5,000,000 or more;
 
(7) any contract, agreement or memorandum of understanding with any Governmental
Entity that imposes any material obligation or restriction on the Company or the
Company Subsidiaries;
 
(8) any contract relating to indebtedness for borrowed money, letters of credit,
capital lease obligations, obligations secured by a Lien or interest rate or
currency hedging agreements (including guarantees in respect of any of the
foregoing, but in any event excluding trade payables, securities transactions
and brokerage agreements arising in the ordinary course of business consistent
with past practice, intercompany indebtedness and immaterial leases for
telephones, copy machines, facsimile machines and other office equipment) in
excess of $5,000,000, except for those issued in the ordinary course of
business;
 
(9) any material agreement, contract or understanding with any current or former
director, officer, employee, consultant, financial adviser, broker, dealer, or
agent providing for any rights of indemnification in favor of such person or
entity, except for those entered into in the ordinary course of business; and
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(10) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K.
 
Each of the Company Significant Agreements is valid and binding on the Company
and the Company Subsidiaries, as applicable, and in full force and effect.  The
Company and each of the Company Subsidiaries, as applicable, are in all material
respects in compliance with and have in all material respects performed all
obligations required to be performed by them to date under each Company
Significant Agreement.  Neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any material violation or default (or any
condition which with the passage of time or the giving of notice would cause
such a violation of or a default) by any party under any Company Significant
Agreement.  To the Company’s knowledge, as of the date of this Agreement, there
are no material transactions or series of related transactions, agreements,
arrangements or understandings, nor are there any currently proposed material
transactions, or series of related transactions between the Company or any
Company Subsidiaries, on the one hand, and any current or former director or
executive officer of the Company or any Company Subsidiaries or any person who
Beneficially Owns 5% or more of the Common Shares (or any of such person’s
immediate family members or Affiliates) (other than Company Subsidiaries), on
the other hand.
 
(l) Offering of Common Shares.  Neither the Company nor any person acting on its
behalf has taken any action (including, any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Common Shares to be issued pursuant to this
Agreement under the Securities Act and the rules and regulations of the SEC
promulgated thereunder) which would subject the offering, issuance or sale of
any of such Common Shares to the registration requirements of the Securities
Act.
 
(m) Litigation and Other Proceedings; No Undisclosed Liabilities.
 
(1) There is no pending or, to the knowledge of the Company, threatened, claim,
action, suit, investigation or proceeding, against the Company or any Company
Subsidiary, nor is the Company or any Company Subsidiary subject to any order,
judgment or decree, in each case except as would not reasonably be expected to
have a Material Adverse Effect on the Company.
 
(2) Neither the Company nor any of the Company Subsidiaries has any liabilities
or obligations of any nature (absolute, accrued, contingent or otherwise) which
are not appropriately reflected or reserved against in the financial statements
described in Section 2.2(f) to the extent required to be so reflected or
reserved against in accordance with GAAP, except for (i) liabilities that have
arisen since June 30, 2010 in the ordinary course of business consistent with
past practice and (ii) liabilities that have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(n) Compliance with Laws and Other Matters; Insurance.  The Company and each
Company Subsidiary:
 
(1) in the conduct of its business is in compliance in all material respects
with all, and the condition and use of its properties does not violate or
infringe any, applicable material domestic (federal, state or local) or foreign
laws, statutes, ordinances, licenses, rules, regulations, judgments, demands,
writs, injunctions, orders or decrees applicable thereto or to employees
conducting its business, including the Troubled Asset Relief Program, the
Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair Housing
Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable
fair lending laws or other laws relating to discrimination and the Bank Secrecy
Act, and, as of the date hereof, each of National Penn Bank and Christiana Bank
& Trust Company is an insured depositary institutions and has a Community
Reinvestment Act rating of “satisfactory” or better and is “well managed” and
“well capitalized,” as defined in Regulation Y of the Federal Reserve;
 
(2) has all material permits, licenses, franchises, authorizations, orders and
approvals of, and has made all filings, applications and registrations with,
Governmental Entities that are required in order to permit it to own or lease
its properties and assets and to carry on its business as presently conducted
and that are material to the business of the Company or such Company Subsidiary;
and all such material permits, licenses, certificates of authority, orders and
approvals are in full force and effect and, to the knowledge of the Company, no
material suspension or cancellation of any of them is threatened, and all such
filings, applications and registrations are current;
 
(3) currently is complying in all material respects with and, to the knowledge
of the Company, is not under investigation with respect to or has been
threatened to be charged with or given notice of any material violation of, all
applicable federal, state, local and foreign laws, regulations, rules,
judgments, injunctions or decrees;
 
(4) has, except for statutory or regulatory restrictions of general application,
not been placed under any material restriction by a Governmental Entity on its
business or properties, and except for routine examinations by applicable
Governmental Entities, as of the date of this Agreement, received no
notification or communication from any Governmental Entity that an investigation
by any Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;
 
(5) has not, since January 1, 2007 nor to its knowledge, has any other person on
behalf of the Company or any Company Subsidiary that qualifies as a “financial
institution” under the U.S. Anti-Money Laundering laws, knowingly acted, by
itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in the U.S. Anti-Money Laundering laws
(“Unlawful Gains”), nor knowingly accepted, transported, stored, dealt in or
brokered any sale, purchase or any transaction of other nature for Unlawful
Gains;
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(6) to the extent it qualifies as a “financial institution” under the U.S.
Anti-Money Laundering laws, has implemented in all material respects such
anti-money laundering mechanisms and kept and filed all material reports and
other necessary material documents as required by, and otherwise complied in all
material respects with, the U.S. Anti-Money Laundering laws and the rules and
regulations thereunder; and
 
(7) is presently insured, and during each of the past two calendar years (or
during such lesser period of time as the Company has owned such Company
Subsidiary) has been insured, for reasonable amounts with financially sound and
reputable insurance companies against such risks as companies engaged in a
similar business would, in accordance with industry practice, customarily be
insured.
 
(o) Labor.  Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.  No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Company’s knowledge, threatened to be brought or
filed with the National Labor Relations Board or any other labor relations
tribunal or authority.  There are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, material arbitrations or material grievances, or
other material labor disputes pending or, to the Company’s knowledge, threatened
against or involving the Company or any Company Subsidiary.
 
(p) Company Benefit Plans.
 
(1) “Benefit Plan” means all material employee benefit plans, programs,
agreements, policies, practices, or other arrangements providing benefits to any
current or former employee, officer or director of the Company or any Company
Subsidiary or any beneficiary or dependent thereof that is sponsored or
maintained by the Company or any Company Subsidiary or to which the Company or
any Company Subsidiary contributes or is obligated to contribute or is party,
whether or not written, including any material employee welfare benefit plan
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (whether or not such plan is subject to ERISA)
and any material bonus, incentive, deferred compensation, vacation, stock
purchase, stock option, equity-based severance, employment, change of control,
consulting or fringe benefit plan, program, agreement or policy.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(2) With respect to each Benefit Plan, (i) the Company and the Company
Subsidiaries have complied, and are now in compliance, in all material respects,
with the applicable provisions of ERISA, the Code and all other laws and
regulations applicable to such Benefit Plan and (ii) each Benefit Plan has been
administered in all material respects in accordance with its terms. No Benefit
Plan is a “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA
or a plan that has two or more contributing sponsors at least two of whom are
not under common control, within the meaning of Section 4063 of ERISA.   Except
as would not reasonably be expected to have a Material Adverse Effect on the
Company, (A) none of the Company and the Company Subsidiaries nor any of their
respective ERISA Affiliates has incurred any withdrawal liability as a result of
a complete or partial withdrawal from a multiemployer plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full, and (B) there does not now exist, nor do any circumstances
exist that could reasonably be expected to result in any liability (x) under
Title IV or Section 302 of ERISA, or (y) as a result of a failure to comply with
the continuation coverage, requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code, that would be a liability of the Company, any Company
Subsidiary or, to the knowledge of the Company, any of their respective ERISA
Affiliates.   For purposes hereof, “ERISA Affiliate” means any entity, trade or
business, whether or not incorporated, which together with the Company and the
Company Subsidiaries would be deemed a “single employer” within the meaning of
Section 4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.
 
(3) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) result in any payment
(including severance, unemployment compensation, “excess parachute payment”
(within the meaning of Section 280G of the Code), forgiveness of indebtedness or
otherwise) becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiary from the Company or any Company
Subsidiary under any Benefit Plan or any other agreement with any employee,
including, for the avoidance of doubt, change in control agreements,
(ii)increase any benefits otherwise payable under any Benefit Plan, (iii) result
in any acceleration of the time of payment or vesting of any such benefits, (iv)
require the funding or increase in the funding of any such benefits or (v)
result in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust.
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(4) Except as would not reasonably be expected to have a Material Adverse Effect
on the Company and except for liabilities fully reserved for or identified in
the Company Financial Statements, there are no pending or threatened claims
(other than claims for benefits in the ordinary course), lawsuits or
arbitrations which have been asserted or instituted against (i) the Benefit
Plans, (ii) any fiduciaries thereof with respect to their duties to the Benefit
Plans, or (iii) the assets of any of the trusts under any of the Benefit
Plans.   With respect to each Benefit Plan that is subject to Title IV or
Section 302 of ERISA or Section 412, 430 or 4971 of the Code:  (i) there does
not exist any accumulated funding deficiency within the meaning of Section 412
of the Code or Section 302 of ERISA, whether or not waived; and (ii) the fair
market value of the assets of such Benefit Plan equals or exceeds the actuarial
present value of all accrued benefits under such Benefit Plan (whether or not
vested), based upon the actuarial assumptions used to prepare the most recent
actuarial report for such Benefit Plan.
 
(q) Status of Common Stock.  The shares of Common Stock  to be issued pursuant
to this Agreement have been duly authorized by all necessary corporate action of
the Company.  When issued and sold against receipt of the consideration
therefore as provided in this Agreement, such shares of Common Stock will be
validly issued, fully paid and nonassessable, will not subject the holders
thereof to personal liability and will not be subject to preemptive rights of
any other shareholder of the Company.
 
(r) Investment Company; Investment Adviser.  Neither the Company nor any of the
Company Subsidiaries is an “investment company” as defined under the Investment
Company Act of 1940, as amended, and neither the Company nor any of the Company
Subsidiaries sponsors any person that is such an investment company.  The
Company’s investment adviser subsidiaries which are required to be registered as
an “investment advisor” under the Investment Advisers Act of 1940, as amended,
or in another capacity with the SEC or any other Governmental Entity are duly
registered as such and such registrations are in full force and effect.
 
(s) Risk Management; Derivatives.
 
(1) The Company and the Company Subsidiaries have in place material risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts reasonably expected to be incurred by
persons of similar size and in similar lines of business as the Company and the
Company Subsidiaries.
 
(2) All material derivative instruments, including swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries or their customers, were
entered into (i) only for purposes of mitigating identified risk and in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies, and (iii) with counterparties believed by the Company to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(t) Foreign Corrupt Practices and International Trade Sanctions.  Neither the
Company nor any Company Subsidiary, nor any of their respective directors,
officers, agents, employees or any other persons acting on their behalf (i) has
violated the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as
amended, or any other similar applicable foreign, federal, or state legal
requirement, (ii) has made or provided, or caused to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other person knowing that
the person will pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use their influence to affect a governmental decision, (iii) has paid, accepted
or received any unlawful contributions, payments, expenditures or gifts, (iv)
has violated or operated in noncompliance with any export restrictions, money
laundering law, anti-terrorism law or regulation, anti-boycott regulations or
embargo regulations, or (v) is currently subject to any United States sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department
 
(u) Environmental Liability.  There is no legal, administrative, or other
proceeding, claim or action of any nature seeking to impose, or that could
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, pending or, to the Company’s knowledge, threatened
against the Company or any Company Subsidiary the result of which has a Material
Adverse Effect on the Company; to the Company’s knowledge, there is no
reasonable basis for any such proceeding, claim or action; and to the Company’s
knowledge, neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any Governmental Entity or third
party imposing any such environmental liability.
 
(v) Anti-Takeover Provisions Not Applicable.  No “business combination,” “fair
price,” “control transaction,” “control share acquisition,” “disgorgement” or
other similar anti-takeover statute or regulation under state or federal law
(including Subchapters E, F, G, and H of Chapter 25 of the Pennsylvania BCL) or
provision contained in the Company’s Articles of Incorporation or Bylaws
(collectively, “Anti-Takeover Provisions”) is applicable to this Agreement or
the transactions contemplated hereby.  The Board of Directors has taken all
necessary action to ensure that the transactions contemplated by this Agreement
will not be subject to Article Ninth of the Company’s Articles of Incorporation
and Subchapter F of Chapter 25 of the Pennsylvania BCL, and any other
Anti-Takeover Provision does not and will not apply to this Agreement or to any
of the transactions contemplated hereby.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(w) Intellectual Property.
 
(1) The Company and each of the Company Subsidiaries owns, or is licensed to use
(in each case, free and clear of any claims, liens or encumbrances), all
Intellectual Property used in or necessary to the conduct of its business as
currently conducted.
 
(2) The use of any Intellectual Property by the Company and the Company
Subsidiaries does not, to the knowledge of the Company, infringe on or otherwise
violate the rights of any person and is in accordance with any applicable
license pursuant to which the Company or any of the Company Subsidiaries
acquired the right to use any Intellectual Property, except for such
infringement or violation as would not reasonably be expected to result in a
Material Adverse Effect on the Company.
 
(3) To the knowledge of the Company, no person is challenging, infringing on or
otherwise violating any right of the Company or any of the
                    Company Subsidiaries with respect to any material
Intellectual Property owned by or licensed to the Company or the Company
Subsidiaries.
 
(4) Neither the Company nor any of the Company Subsidiaries has received any
notice of any pending material claim with respect to any Intellectual Property
used by the Company or any of the Company Subsidiaries and, to the knowledge of
the Company, no such material claim has been threatened.
 
(5) To the knowledge of the Company, no Intellectual Property owned or licensed
by the Company or any of the Company Subsidiaries is being used or enforced in a
manner that would be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property, except for abandonment,
cancellation or unenforceability as would not reasonably be expected to result
in a Material Adverse Effect on the Company.
 
For the purposes of this Agreement, “Intellectual Property” shall mean all
material trademarks, service marks, brand names, certification marks, trade
dress and other indications of origin, the goodwill associated with the
foregoing and registrations in any jurisdiction of, and applications in any
jurisdiction to register, the foregoing, including any extension, modification
or renewal of any such registration or application; inventions, discoveries and
ideas, whether patentable or not, in any jurisdiction; patents, applications for
patents (including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, trade secrets and confidential information
and rights in any jurisdiction to limit the use or disclosure thereof by any
person; writings and other works, whether copyrightable or not, in any
jurisdiction; and registrations or applications for registration of copyrights
in any jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(x) Brokers and Finders.  Except for Sandler O’Neill & Partners, L.P., neither
the Company nor any Company Subsidiary nor any of their respective officers,
directors or employees has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with this Agreement or the
transactions contemplated hereby.
 
(y) Agreements with Regulatory Agencies.  Except as Previously Disclosed,
neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Company Subsidiary been advised since December 31,
2008 and until the date of this Agreement by any Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement.  The Company and each Company Subsidiary are in compliance in all
material respects with each Regulatory Agreement to which it is party or
subject, and neither the Company nor any Company Subsidiary has received any
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all material respects with any such
Regulatory Agreement.
 
(z) Loan Portfolio.  As of the date hereof, the characteristics of the loan
portfolio of the Company have not materially changed from the characteristics of
the loan portfolio of the Company as of June 30, 2010.
 
(aa) Mortgage Banking Business.  Except as has not had and would not reasonably
be expected to have a Material Adverse Effect on the Company:
 
(1) The Company and each Company Subsidiary have complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Company Subsidiary satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(2) No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any Company Subsidiary has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any Company Subsidiary to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any Company Subsidiary or (C) indicated in writing to the Company or
any Company Subsidiary that it has terminated or intends to terminate its
relationship with the Company or any Company Subsidiary for poor performance,
poor loan quality or concern with respect to the Company’s or any Company
Subsidiary’s compliance with laws.
 
For purposes of this Section 2.2(aa):
 
“Agency” shall mean the Federal Housing Administration, the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association, the Government
National Mortgage Association, or any other federal or state agency with
authority to (i) determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any Company Subsidiary or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities;
 
“Loan Investor” shall mean any person (including an Agency) having a beneficial
interest in any mortgage loan originated, purchased or serviced by the Company
or any Company Subsidiary or a security backed by or representing an interest in
any such mortgage loan; and
 
“Insurer” shall mean a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any
Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(bb) Listing of Common Stock.  As of the First Closing, the shares of Common
Stock issued at the First Closing pursuant to this Agreement will be authorized
for listing on the NASDAQ Global Select Market, subject to official notice of
issuance.
 
(cc) [Intentionally Omitted.]
 
(dd) Fiduciary Commitments and Duties. The Company and each Company Subsidiary
is empowered and authorized under applicable law to exercise all trust powers
necessary to conduct its business. The Company and each Company Subsidiary has
properly administered all accounts for which it acts as a fiduciary, including
accounts for which it serves as trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations
(including ERISA and all orders, agreements, trusts, wills, contracts,
appointments, indentures, plans, arrangements, instruments and common law
standards). Neither the Company nor any Company Subsidiary, nor any of their
respective current or former directors, officers or employees, has committed any
breach of trust with respect to any such fiduciary account.
 
2.3 Representations and Warranties of the Investor.  Except as Previously
Disclosed, the Investor hereby represents and warrants as of the date of this
Agreement and as of the Second Closing Date (except to the extent made only as
of a specified date, in which case as of such date) to the Company that:
 
(a) Organization and Authority.  The Investor is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and failure to be so
qualified would have a Material Adverse Effect on the Investor and has
partnership power and authority to own its properties and assets and to carry on
its business as it is now being conducted.  The Investor has furnished the
Company with a true, correct and complete copy of its certificate of limited
partnership through the date of this Agreement.
 
(b) Authorization.
 
(1) The Investor has the partnership power and authority to enter into this
Agreement and to carry out its obligations hereunder.  The execution, delivery
and performance of this Agreement by the Investor and the consummation of the
transactions contemplated hereby have been duly authorized by the Investor’s
partnership and no further approval or authorization by any of the partners is
required.  Subject to such approvals of Governmental Entities as may be required
by statute or regulation, this Agreement is a valid and binding obligation of
the Investor enforceable against the Investor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganizations, fraudulent transfer or similar laws affecting
creditors generally or by general equitable principles (whether applied in
equity or at law).  No other partnership proceedings are necessary for the
execution and delivery by the Investor of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(2) Neither the execution, delivery and performance by the Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Investor with any of the provisions hereof, will (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
the Investor under any of the material terms, conditions or provisions of (A)
its certificate of limited partnership or partnership agreement or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Investor is a party or by which it may be
bound, or to which the Investor or any of the properties or assets of the
Investor may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or, to the knowledge of the Investor, any judgment, ruling, order,
writ, injunction or decree applicable to the Investor or any of their respective
properties or assets except in the case of clauses (i)(B) and (ii) for such
violations, conflicts and breaches as would not reasonably be expected to have a
Material Adverse Effect on the Investor.
 
(3) Other than (i) the securities or blue sky laws of the various states and
(ii) in connection with the Second Closing only, the BHC Act and the CIBC Act,
no material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, or expiration or termination of any statutory waiting period, is
necessary for the consummation by the Investor of the transactions set forth in
this Agreement.
 
(c) Purchase for Investment.  The Investor acknowledges that the Common Shares
have not been registered under the Securities Act or under any state securities
laws.  The Investor (1) is acquiring the Common Shares pursuant to an exemption
from registration under the Securities Act solely for investment with no present
intention to distribute any of the Common Shares to any person, (2) will not
sell or otherwise dispose of any of the Common Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Common
Shares and of making an informed investment decision and (4) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).
 
(d) Ownership.  As of the date of this Agreement, the Investor is not the owner
of record or the Beneficial Owner of shares of Common Stock, securities
convertible into or exchangeable for Common Stock or any other equity or
equity-linked security of the Company or any of its Subsidiaries.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(e) Financial Capability.  The Investor has immediately available funds
necessary to consummate the First Closing, as of the date of this Agreement, and
the Second Closing, as of the Second Closing Date, as applicable, in each case
on the terms and conditions contemplated by this Agreement.
 
(f) Knowledge as to Conditions.  As of the date of this Agreement, the Investor
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by this Agreement cannot, or should not, be obtained.
 
(g) Brokers and Finders.  Except for Franklin Madison, LLC, neither the Investor
nor its Affiliates or any of their respective officers, directors or employees
has employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Investor, in connection with
this Agreement or the transactions contemplated hereby.
 
ARTICLE III 
 
Covenants
 
3.1 Filings; Other Actions.  (a) Each of the Investor and the Company will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, and expiration or termination of
any applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement, to perform covenants contemplated
by this Agreement, it being agreed that the Investor shall make or file any such
applications, notices, petitions or filings required to be made by it with
Governmental Entities in connection with the transactions contemplated by this
Agreement as promptly as practicable, and in any event not later than the date
that is 15 calendar days, after the date of this Agreement.  In furtherance and
not in limitation of the foregoing, the Investor will use reasonable best
efforts to seek and obtain the written confirmation described in Section
1.2(c)(2)(v), and in the event that the Federal Reserve demands changes to the
structure of the transactions contemplated by this Agreement as a condition
precedent to providing such written confirmation, each of the Investor and the
Company will cooperate and consult with the other and use reasonable efforts to
make such changes, subject to Section 4.12; provided that no such changes shall
materially and adversely affect the economic, accounting or governance aspects
of the transactions contemplated by this Agreement with respect to either party
or require the approval of the Company’s shareholders.  Each party shall execute
and deliver both before and after the First Closing and the Second Closing such
further certificates, agreements and other documents and take such other actions
as the other party may reasonably request to consummate or implement such
transactions or to evidence such events or matters.  In particular, the Investor
will use its reasonable best efforts to promptly obtain, and the Company will
cooperate as may reasonably be requested by the Investor and use its reasonable
best efforts to help the Investor promptly obtain or submit, as the case may be,
as promptly as practicable,  all notices to and, to the extent required by
applicable law or regulation, consents, approvals or exemptions from bank
regulatory authorities, for the transactions contemplated by this
Agreement.  Each of the Investor and the Company will have the right to review
in advance, and to the extent practicable each will consult with the other, in
each case subject to applicable laws relating to the exchange of information,
with respect to all the information relating to the other party, and any of
their respective subsidiaries, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement.  In exercising the
foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable.  Each party hereto agrees to keep the other party
apprised of the status of matters relating to completion of the transactions
contemplated hereby.  The Investor and the Company shall promptly furnish each
other to the extent permitted by applicable laws with copies of written
communications received by them or their subsidiaries from, or delivered by any
of the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(b)   Each party agrees, upon request, to furnish the other party with all
information concerning itself, its subsidiaries, Affiliates, directors,
officers, partners and shareholders and such other matters as may be reasonably
necessary or advisable in connection any statement, filing, notice or
application made by or on behalf of such other party or any of its subsidiaries
to any Governmental Entity in connection with the Second Closing and the other
transactions contemplated by this Agreement.
 
(c) Notwithstanding anything to the contrary in this Agreement, (A) neither the
Investor nor its Affiliates shall be obligated to take or proffer to take any
action that would prevent, limit or impede the operation of Section 4.4 of this
Agreement, and (B) none of the Investor, the Company or their respective
Affiliates shall be obligated to provide any information or documents that the
Investor determines should not be provided because of its proprietary or
sensitive nature, or the production of which would violate an obligation to a
third party or result in the waiver of any attorney-client privilege.
 
(d)       From the date of this Agreement, until the earlier of the date of
termination of this Agreement and the Second Closing, the Company shall not,
directly or indirectly, amend, modify, or waive, and the Board of Directors
shall not recommend approval of any proposal to the shareholders having the
effect of amending, modifying or waiving any provision in the Articles of
Incorporation in any manner adverse to the Investor or any other holder of
Common Shares issued pursuant to this Agreement.
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
3.2 Expenses.  The Company will reimburse the Investor for all out-of-pocket
expenses incurred by the Investor and its Affiliates in connection with due
diligence, the negotiation and preparation of this Agreement and undertaking of
the transactions contemplated hereby (including, without limitation, all fees
and expenses of counsel and accounting fees incurred by or on behalf of the
Investor or its Affiliates in connection with the transactions contemplated
hereby, costs associated with loan due diligence and all other diligence and
related expenses), for which reasonable supporting documentation has been
provided to the Company,  which shall be payable on the date hereof or at such
later time that the Investor may so elect.  Other than as set forth in the
foregoing sentence, each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement.
 
3.3 Access, Information and Confidentiality.
 
(a) From the date of this Agreement, until the date when the shares of Common
Stock owned by the Investor represent less than 4.9% of all of the outstanding
Common Shares (excluding as shares outstanding all Common Shares issued by the
Company after the First Closing Date, other than the shares issued to Investor
on the Second Closing Date), the Company will ensure that upon reasonable
notice, the Company and its subsidiaries will afford to the Investor and its
representatives (including officers and employees of the Investor, and counsel,
accountants and other professionals retained by the Investor) such access during
normal business hours to its books, records (excluding Tax returns and
associated work papers), properties and personnel and to such other information
as the Investor may reasonably request.
 
(b) Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a Governmental
Entity is necessary or appropriate in connection with any necessary regulatory
approval or unless compelled to disclose by judicial or administrative process
or, in the written opinion of its counsel, by other requirement of law or the
applicable requirements of any Governmental Entity, all nonpublic records,
books, contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party on a nonconfidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by the
party to which it was furnished), and neither party hereto shall release or
disclose such Information to any other person, except its auditors, attorneys,
financial advisors, other consultants and advisors and, to the extent permitted
above, to bank regulatory authorities.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Additional Agreements
 
4.1 Agreement.  The Investor agrees that until such time as the Investor no
longer has a Qualifying Ownership Interest, without the prior written approval
of the Company, neither the Investor nor any of its Affiliates will, directly or
indirectly:
 
(1) in any way acquire, offer or propose to acquire or agree to acquire, other
than as specifically contemplated by this Agreement, Beneficial Ownership of any
Voting Securities if such acquisition would result in the Investor or its
Affiliates having Beneficial Ownership of more than 24.9% of the outstanding
shares of a class of voting securities (within the meaning of the BHC Act and
Regulation Y) or Common Stock of the Company (for the avoidance of doubt, for
purposes of calculating the Beneficial Ownership of the Investor and its
Affiliates hereunder, (x) any security that is convertible into, or exercisable
for, any such voting securities or Common Stock that is Beneficially Owned by
the Investor or its Affiliates shall be treated as fully converted or exercised
in accordance with its terms, as the case may be, into the underlying voting
securities or Common Stock, and (y) any security convertible into, or
exercisable for, the Common Stock that is Beneficially Owned by any person other
than the Investor or any of its Affiliates shall not be taken into account);
 
(2) make, or in any way participate in, any “solicitation” of “proxies” or
“consents” (as such terms are defined under Regulation 14A under the Exchange
Act, disregarding clause (iv) of Rule 14a-1(1)(2) and including any otherwise
exempt solicitation pursuant to Rule 14a-2(b)) to vote, or seek to advise or
influence any person or entity with respect to the voting of, any Voting
Securities of the Company or any Company Subsidiary;
 
(3) call or seek to call a meeting of the shareholders of the Company or any of
the Company Subsidiaries or initiate any shareholder proposal for action by
shareholders of the Company or any of the Company Subsidiaries, form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations promulgated thereunder) with respect
to any Voting Securities, or seek, propose or otherwise act alone or in concert
with others, to influence or control the management, Board of Directors or
policies of the Company or any Company Subsidiaries;
 
(4) bring any action or otherwise act to contest the validity of this Section
4.1 (provided that neither the Investor nor any of its Affiliates shall be
restricted from contesting the applicability of this Section 4.1 to the Investor
or any of its Affiliates under any particular circumstance) or seek a release of
the restrictions contained herein, or make a request to amend or waive any
provision of this Section 4.1;
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(5) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into any acquisition transaction, merger or other business combination
relating to all or part of the Company or any of the Company Subsidiaries or any
acquisition transaction for all or part of the assets of the Company or any
Company Subsidiary or any of their respective businesses; or
 
(6) publicly disclose any intention, plan or arrangement inconsistent with any
of the foregoing.
 
provided that without limiting the Investor’s obligations under Section 4.12,
nothing in this Section 4.1 shall prevent the Investor or its Affiliates from
voting any Voting Securities then Beneficially Owned by the Investor or its
Affiliates in any manner.
 
For purposes of this Agreement, “Voting Securities” shall mean at any time
shares of any class of capital stock of the Company that are then entitled to
vote generally in the election of directors.
 
Notwithstanding the foregoing, the parties hereby agree that nothing in this
Section 4.1 shall apply to any portfolio company with respect to which the
Investor is not the party exercising control over the decision to purchase
Voting Securities or to vote such Voting Securities; provided that the Investor
does not provide to such entity any nonpublic information concerning the Company
or any Company Subsidiary and such portfolio company is not acting at the
request or direction of or in coordination with the Investor; and provided,
further, that ownership of such shares is not attributed to the Investor under
the BHC Act and the rules and regulations promulgated thereunder or any written
interpretation of the foregoing by the staff of the Federal Reserve that has not
been rescinded.
 
Notwithstanding the foregoing restrictions, if, at any time, (i) there occurs a
Change in Control or (ii) any Person shall have commenced and not withdrawn a
bona fide public tender or exchange offer which if consummated would result in a
Change in Control, then the limitations set forth in this Section 4.1 (other
than in Section 4.1(1)) shall not be applicable to the Investor for so long as
the conditions described in this paragraph continue.
 
For purposes of this Agreement,
 
“Change in Control” means, with respect to the Company, the occurrence of any
one of the following events:
 
(1) any person is or becomes a Beneficial Owner (other than the Investor and its
Affiliates), directly or indirectly, of 50% or more of the aggregate number of
the Voting Securities; provided, however, that the event described in this
clause (1) will not be deemed a Change in Control by virtue of any holdings or
acquisitions:  (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 50% of the then outstanding
Voting Securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(2) the event described in clause (1) above in this definition of “Change in
Control” (substituting all references to 50% in such clause for “24.9%”), and in
connection with such event, individuals who, on the date of this Agreement,
constitute the Board of Directors (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board of Directors; provided
that any person becoming a director subsequent to the date of this Agreement
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board of Directors (either by
a specific vote or by approval by such requisite number of directors of the
Company’s proxy statement in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director (except that no individuals who were not directors at the time any
agreement or understanding with respect to any Business Combination or contested
election is reached shall be treated as Incumbent Directors for the purposes of
clause (3) below with respect to such Business Combination or this paragraph in
the case of a contested election); provided, further, that the Board
Representative will be treated as an Incumbent Director even if the person
designated to be such Board Representative should change;
 
(3) the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business
Combination:  (x) more than 50% of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”), or, if
applicable, the ultimate parent corporation that directly or indirectly has
Beneficial Ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Voting Securities that were outstanding immediately before such
Business Combination (or, if applicable, is represented by shares into which
such Voting Securities were converted pursuant to such Business Combination),
and (y) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time the Company’s Board of Directors approved the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (x) and
(y) above will be deemed a “Non-Qualifying Transaction”);
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(4) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or
 
(5) the Company has entered into a definitive agreement, the consummation of
which would result in the occurrence of any of the events described in clauses
(1) through (4) of this definition above.
 
4.2 No Rights Agreement.  The Company shall not enter into any poison pill
agreement, shareholders’ rights plan, or similar agreement, that shall limit the
Investor’s rights to acquire up to the cap set forth in Section 4.1(1).
 
4.3 Gross-Up Rights.
 
(a) Sale of New Securities.  For so long as the Investor owns securities
representing 4.9% or more of all of the outstanding shares of Common Stock
(excluding as shares outstanding all Common Shares issued by the Company after
the First Closing Date, other than the shares issued to Investor on the Second
Closing Date), at any time that the Company makes any public or nonpublic
offering or sale of any equity (including Common Stock, preferred stock or
restricted stock), or any securities, options or debt that is convertible or
exchangeable into equity or that includes an equity component (such as an
“equity” kicker) (including any hybrid security) (any such security, a “New
Security”) (other than (1) pursuant to the granting or exercise of employee
stock options or other stock incentives pursuant to the Company’s stock
incentive plans approved by the Board of Directors or the issuance of stock
pursuant to the Company’s employee stock purchase plan approved by the Board of
Directors or similar plan where stock is being issued or offered to a trust,
other entity or otherwise, for the benefit of any employees, officers or
directors of the Company, in each case in the ordinary course of providing
incentive compensation, (2) issuances of capital stock as full or partial
consideration for a merger, acquisition, joint venture, strategic alliance,
license agreement or similar nonfinancing transaction or (3) issuances of shares
of Common Stock upon exercise of the warrant issued to the U.S. Department of
the Treasury on December 12, 2008 or other convertible securities in accordance
with the terms thereof as of the date hereof), the Investor shall be afforded
the opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by law and the Articles of Incorporation and bylaws of
the Company, the Investor may elect to receive such securities in nonvoting
form, convertible into voting securities in a widely dispersed offering) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities.  The amount of New Securities that the Investor
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities (including those New Securities to be purchased by the Investor) by
(y) a fraction, the numerator of which is the number of shares of Common Stock
held by the Investor as of such date, and the denominator of which is the number
of shares of Common Stock then outstanding.  Notwithstanding anything herein to
the contrary, in no event shall the Investor have the right to purchase
securities hereunder to the extent such purchase would result in Investor
exceeding the ownership limitation set forth in Section 4.1(1).
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(b) Notice.  In the event the Company proposes to offer or sell New Securities
that are subject to the Investor’s rights under Section 4.3(a), it shall give
the Investor written notice of its intention, describing the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), no later than
ten business days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the commencement of marketing with respect to a Rule 144A
offering or after the Company proposes to pursue any other offering.  The
Investor shall have ten business days from the date of receipt of such a notice
to notify the Company in writing that it intends to exercise its rights provided
in this Section 4.3 and as to the amount of New Securities the Investor desires
to purchase, up to the maximum amount calculated pursuant to
Section 4.3(a).  Such notice shall constitute a nonbinding indication of
interest of the Investor to purchase the amount of New Securities so specified
at the price and other terms set forth in the Company’s notice to it.  The
failure of the Investor to respond within such ten business day period shall be
deemed to be a waiver of the Investor’s rights under this Section 4.3 only with
respect to the offering described in the applicable notice.
 
(c) Purchase Mechanism.  If the Investor exercises its rights provided in this
Section 4.3, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within 30 calendar days
after the giving of notice of such exercise, which period of time shall be
extended for a maximum of 180 days in order to comply with applicable laws and
regulations (including receipt of any applicable regulatory or shareholder
approvals).  Each of the Company and the Investor agrees to use its commercially
reasonable efforts to secure any regulatory or shareholder approvals or other
consents, and to comply with any law or regulation necessary in connection with
the offer, sale and purchase of, such New Securities and to take any actions
necessary to ensure that any Anti-Takeover Provision does not apply to the
Investor or to the offer, sale and purchase of, such New Securities.
 
(d) Failure of Purchase.  In the event the Investor fails to exercise its rights
provided in this Section 4.3 within said ten-business day period or, if so
exercised, the Investor is unable to consummate such purchase within the time
period specified in Section 4.3(c) above because of its failure to obtain any
required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.3 or which the Investor is
unable to purchase because of such failure to obtain any such consent or
approval, at a price and upon terms, taken together in the aggregate, no more
materially favorable to the purchasers of such securities than were specified in
the Company’s notice to the Investor.  Notwithstanding the foregoing, if such
sale is subject to the receipt of any regulatory or shareholder approval or
consent or the expiration of any waiting period, the time period during which
such sale may be consummated shall be extended until the expiration of five
business days after all such approvals or consents have been obtained or waiting
periods expired, but in no event shall such time period exceed 180 days from the
date of the applicable agreement with respect to such sale.  In the event the
Company has not sold the New Securities or entered into an agreement to sell the
New Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Investor in the manner provided above.
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(e) Non-Cash Consideration.  In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.
 
(f) Cooperation.  The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor’s rights under this Section 4.3,
including to secure any required approvals or consents.
 
4.4 Governance Matters. (a)  The Company will cause the Board Representative to
be elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the approval
of the Company’s Nominating and Corporate Governance Committee (the “Governance
Committee”) (such approval not to be unreasonably withheld or delayed), to the
Board of Directors on the date the Investor first acquires, and thereafter as
long as the Investor owns, 9.9% or more of all of the outstanding shares of
Common Stock (the “Qualifying Ownership Interest”) (excluding, solely for
purposes of this Section 4.4, as shares outstanding all Common Shares issued by
the Company after the First Closing Date, other than the shares issued to
Investor on the Second Closing Date).  If, as of the date the Investor first
acquires a Qualifying Ownership Interest, the Board of Directors is comprised of
different classes of directors with staggered terms of service, the Board
Representative shall be appointed to fill a vacancy in that director class with
a vacancy having the longest remaining term of service then available  The
Company will be required to recommend to its shareholders the election of the
Board Representative to the Board of Directors at the applicable annual meeting
of the Company, subject to satisfaction of all legal and governance requirements
regarding service as a director of the Company and to the approval of the
Governance Committee (such approval not to be unreasonably withheld or
delayed).  If the Investor no longer has a Qualifying Ownership Interest, the
Investor will have no further rights under Sections 4.4(a) through 4.4(c) and,
in each case at the written request of the Board of Directors, shall immediately
cause its Board Representative to resign from the Board of Directors.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(b) The Board Representative shall, subject to applicable law, be the Company’s
and the Governance Committee’s nominee to serve on the Board of Directors.  The
Company shall use its reasonable best efforts to have the Board Representative
elected as a director of the Company by the shareholders of the Company and the
Company shall solicit proxies for the Board Representative to the same extent as
it does for any of its other nominees to the Board of Directors.
 
(c) Subject to Section 4.4(a), upon the death, resignation, retirement,
disqualification or removal from office as a member of the Board of Directors of
the Board Representative, the Investor shall have the right to designate the
replacement, which replacement shall satisfy all legal and governance
requirements regarding service as a director of the Company, be approved by the
Governance Committee and shall be reasonably acceptable to the Company, for the
Board Representative.  The Board of Directors of the Company shall use its
reasonable best efforts to take all action required to fill the vacancy
resulting therefrom with such person (including such person, subject to
applicable law, being the Company’s and the Governance Committee’s nominee to
serve on the Board of Directors, using all reasonable best efforts to have such
person elected as director of the Company by the shareholders of the Company and
the Company soliciting proxies for such person to the same extent as it does for
any of its other nominees to the Board of Directors).
 
(d) The Company hereby agrees that, from and after the First Closing Date, for
so long as the Investor owns 4.9% or more of the number of shares of Common
Stock but less than a Qualifying Ownership Interest (excluding as shares owned
and outstanding all Common Shares issued by the Company after the First Closing
Date, other than the shares issued to the Investor on the Second Closing Date),
the Company shall, subject to applicable law, invite a person designated by the
Investor and reasonably acceptable to the Company (the “Observer”) to attend all
meetings of the Board of Directors in a nonvoting observer capacity.  If the
Investor no longer Beneficially Owns the minimum number of shares of Common
Stock as specified in the first sentence of this Section 4.4(d), the Investor
will have no further rights under this Section 4.4(d).
 
(e) The Board Representative shall be entitled to the same compensation and same
indemnification in connection with his or her role as a director as the other
members of the Board of Directors, and the Board Representative and Observer
shall be entitled to reimbursement for documented, reasonable out-of-pocket
expenses incurred in attending meetings of the Board of Directors or any
committee thereof, to the same extent as the other members of the Board of
Directors.  The Company shall notify, at the same time and in the same manner as
such notification is delivered to the other members of the Board of Directors,
(i) the Board Representative or the Observer of all regular meetings and special
meetings of the Board of Directors and (ii) the Board Representative of all
regular and special meetings of any committee of the Board of Directors of which
the Board Representative is a member.  The Company shall provide the Board
Representative and the Observer with copies of all notices, minutes, consents
and other material that it provides to all other members of the Board of
Directors concurrently as such materials are provided to the other members.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(f) For the avoidance of doubt, if the Investor disposes of such number of
shares of Common Stock acquired from the Company such that it ceases to have a
Qualifying Ownership Percentage or ceases to meet the share ownership threshold
set forth in Sections 3.3(a), 4.3(a) and 4.4(d) (as applicable, the “Relevant
Ownership Threshold”) then any shares the Investor may thereafter acquire from
any person other than the Company shall be excluded in calculating the
Investor's share ownership for purposes of assessing whether the Investor meets
the Relevant Ownership Threshold.
 
(g) For purposes of this Agreement, “Board Representative” means the person
designated by the Investor to be elected or appointed to the Board, which person
shall be subject to satisfaction of all legal and governance requirements
regarding service as a director of the Company and to the good faith approval of
the Governance Committee (such approval not to be unreasonably withheld or
delayed).
 
4.5 Legend.  (a) The Investor agrees that all certificates or other instruments
representing the Common Shares subject to this Agreement will bear a legend
substantially to the following effect:
 
“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
 
(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF OCTOBER 5,
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(b) Upon request of the Investor, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause clause (i) of the legend to be
removed from any certificate for any Common Shares to be so transferred and
clause (ii) of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement.  The Investor acknowledges
that the Securities have not been registered under the Securities Act or under
any state securities laws and agrees that it will not sell or otherwise dispose
of any of the Common Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.
 
4.6 Exchange Listing.    In connection with the Second Closing, the Company
shall promptly use its reasonable best efforts to cause the shares of Common
Stock to be issued pursuant to this Agreement to be approved for listing on the
NASDAQ Global Select Market, subject to official notice of issuance, as promptly
as practicable, and in any event before the Second Closing.
 
4.7 Certain Transactions.  The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party (or the
ultimate publicly traded parent entity of such successor, transferee of lessee
party), as the case may be (if not the Company), expressly assumes the due and
punctual performance and observance of each and every covenant and condition of
this Agreement to be performed and observed by the Company.
 
4.8 Extension Periods.  Notwithstanding anything to the contrary contained in
this Agreement, if there exists a period (the “Section 16(b) Period”) during
which the Investor’s purchase or sale of Common Stock would result in liability
under Section 16(b) of the Exchange Act, as amended, or the rules and
regulations promulgated thereunder, the period during which such Security may be
purchased or sold, as the case may be, if prescribed by this Agreement, shall be
extended for the equivalent number of days of such Section 16(b) Period (the
“Extension Period”), with such Extension Period beginning on the later of (a)
the expiration date of such Security, if any, or (b) the date of the end of such
Section 16(b) Period.
 
4.9 Indemnity.  (a)  The Company agrees to indemnify and hold harmless each of
the Investor and its Affiliates and each of their respective officers,
directors, partners, employees and agents, and each person who controls the
Investor within the meaning of the Exchange Act and the rules and regulations
promulgated thereunder, to the fullest extent lawful, from and against any and
all actions, suits, claims, proceedings, costs, losses, liabilities, damages,
expenses (including reasonable attorneys’ fees and disbursements), amounts paid
in settlement and other costs (collectively, “Losses”) arising out of or
resulting from (1) any inaccuracy in or breach of the Company’s representations
or warranties in Sections 2.2(a), (b), (c), (d)(1), (d)(2), (d)(3), (f), (g),
(i), (j), (l), (m), (n), (p), (q), (u), (v), (x), (y), and (bb) of this
Agreement (such representations and warranties, collectively, the “Indemnity
Representations”), (2) the Company’s breach of agreements or covenants made by
the Company in this Agreement  or (3) any Losses arising out of or resulting
from any legal, administrative or other proceedings instituted by any
Governmental Entity, shareholder of the Company or any other Person (other than
the Investor and its Affiliates and the Company and its Subsidiaries) arising
out of the transactions contemplated by this Agreement (other than any Losses
attributable to the acts, errors or omissions on the part of the Investor, but
not including any acts or omissions of the Investor expressly required by the
terms of this Agreement or taken with the prior consent of the Company).
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(b) The Investor agrees to indemnify and hold harmless each of the Company and
its Affiliates and each of their respective officers, directors, partners,
employees and agents, and each person who controls the Company within the
meaning of the Exchange Act and the rules and regulations promulgated
thereunder, to the fullest extent lawful, from and against any and all Losses
arising out of or resulting from (1) any inaccuracy in or breach of the
Investor’s representations or warranties in Sections 2.3(a), (b)(1),
(b)(2)(i)(A), (b)(3), (c), (d) and (g) of this Agreement; (2) the Investor’s
breach of agreements or covenants made by the Investor in this Agreement or (3)
any legal, administrative or other proceedings instituted by any Governmental
Entity, shareholder of the Company or any other Person arising out of the
transactions contemplated by this Agreement which are attributable to the acts,
errors or omissions on the part of the Investor, but not including any acts or
omissions of the Investor expressly required by the terms of this Agreement or
taken with the prior consent of the Company.
 
(c)       A party entitled to indemnification hereunder (each, an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 4.9 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party.  Such notice shall
describe in reasonable detail such claim.  In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at the cost and expense of the Indemnifying Party
counsel and conduct the defense thereof; provided, however, that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for all Indemnified Parties (in addition to local counsel in each
jurisdiction), taken together with regard to any single action or group of
related actions, upon agreement by the Indemnified Parties and the Indemnifying
Parties.  If the Indemnifying Party assumes the defense of any claim, all
Indemnified Parties shall thereafter deliver to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party relating to the claim, and any Indemnified Party shall cooperate in the
defense or prosecution of such claim.  Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Indemnifying Party shall not be liable for any settlement of any
action, suit, claim or proceeding effected without its written consent;
provided, however, that the Indemnifying Party shall not unreasonably withhold,
delay or condition its consent.  The Indemnifying Party further agrees that it
will not, without the Indemnified Party’s prior written consent (which shall not
be unreasonably withheld or delayed), settle or compromise any claim or consent
to entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding.
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(d) For purposes of the indemnity contained in Sections 4.9(a)(1) and 4.9(b)(1),
all qualifications and limitations set forth in the parties’ representations and
warranties in Sections 2.2(c), (d)(1), (l), (q), (v), (x), and (bb) and Sections
2.3(b)(1), (b)(2)(i)(A), (b)(3), (c), (d) and (g) as to “materiality,” “Material
Adverse Effect” and words of similar import), shall be disregarded in
determining whether there shall have been any inaccuracy in or breach of any
representations and warranties in this Agreement. For the avoidance of doubt, no
indemnity obligation shall result from a breach of the representation set forth
in Section 2.2(c) to the extent such breach is fully remedied by an adjustment
under Section 1.3 hereof.
 
(e) The obligations of the Indemnifying Party under this Section 4.9 shall
survive the Transfer of the Common Shares issued pursuant to this Agreement, or
the closing or termination of this Agreement.  The indemnity provided for in
this Section 4.9 shall be the sole and exclusive monetary remedy of Indemnified
Parties after the First Closing for any inaccuracy of any of the representations
and warranties or any other breach of any covenant or agreement contained in
this Agreement or in any of the Schedules or any certificate delivered pursuant
hereto; provided that nothing herein shall limit in any way any such parties’
remedies in respect of fraud, intentional misrepresentation or omission or
intentional misconduct by the other party in connection with the transactions
contemplated hereby.  No party to this Agreement (or any of its Affiliates)
shall, in any event, be liable or otherwise responsible to any other party (or
any of its Affiliates) for any consequential or punitive damages of such other
party (or any of its Affiliates) arising out of or relating to this Agreement or
the performance or breach hereof.  The indemnification rights contained in this
Section 4.9 are not limited or deemed waived by any investigation or knowledge
by the Indemnified Party prior to or after the date hereof.
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
(f) Any indemnification payments pursuant to this Section 4.9 shall be treated
as an adjustment to the Purchase Price for the Common Shares for U.S. federal
income and applicable state and local Tax purposes, unless a different treatment
is required by applicable law.
 
4.10 Registration Rights.
 
(a) Registration.
 
(1) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that as promptly as reasonably practicable after the First Closing
Date (and in any event no later than the day that is 90 days after the First
Closing Date), the Company shall have prepared and filed with the SEC a Shelf
Registration Statement covering all Registrable Securities (or otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Registrable Securities), and, to the extent the Shelf Registration Statement
has not theretofore been declared effective or is not automatically effective
upon such filing, the Company shall use reasonable best efforts to cause such
Shelf Registration Statement to be declared or become effective on or before the
120th day following the Closing Date and to keep such Shelf Registration
Statement continuously effective and in compliance with the Securities Act and
usable for resale of such Registrable Securities for a period from the date of
its initial effectiveness until such time as there are no Registrable Securities
remaining (including by refiling such Shelf Registration Statement (or a new
Shelf Registration Statement) if the initial Shelf Registration Statement
expires).  If the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic Shelf Registration Statement.
 
(2) Any registration pursuant to this Section 4.10(a) shall be effected by means
of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.  If the Investor or any other holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.10(c); provided that the Company shall not be required to
facilitate an underwritten offering of Registrable Securities unless the
expected gross proceeds from such offering exceed $15,000,000.  The lead
underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed.
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(3) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to this Section 4.10(a):  (i) with respect
to any Registrable Securities that cannot be sold under a registration statement
as a result of the Transfer restrictions set forth herein; (ii) with respect to
securities that are not Registrable Securities; (iii) during any Scheduled
Black-out Period; or (iv) if the Company has notified the Investor and all other
Holders that in the good faith judgment of the Board of Directors, it would be
materially detrimental to the Company or its security holders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration or
underwritten offering for a period of not more than 60 days after receipt of the
request of the Investor or any other Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (A) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (B) not more than twice in any 12-month period and not more than 120
days in the aggregate in any 12-month period.
 
(4) Subject to the restrictions on Transfer set forth in Section 4.11, if,
during a period when the Shelf Registration Statement is not effective or
available, the Company proposes to register any of its equity securities, other
than a registration pursuant to Section 4.10(a)(1) or a Special Registration,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the Investor and all other Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and (subject to clause (6) below) will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten business days after
the date of the Company’s notice (a “Piggyback Registration”).  Any such person
that has made such a written request may withdraw its Registrable Securities
from such Piggyback Registration by giving written notice to the Company and the
managing underwriter, if any, on or before the fifth business day prior to the
planned effective date of such Piggyback Registration. The Company may terminate
or withdraw any registration under this Section 4.10(a)(4) prior to the
effectiveness of such registration, whether or not the Investor or any other
Holders have elected to include Registrable Securities in such
registration.  “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or Company Subsidiaries or in connection with dividend reinvestment
plans.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(5) Subject to the restrictions on Transfer set forth in Section 4.11, if the
registration referred to in Section 4.10(a)(4) is proposed to be underwritten,
the Company will so advise the Investor and all other Holders as a part of the
written notice given pursuant to Section 4.10(a)(4).  In such event, the right
of the Investor and all other Holders to registration pursuant to this Section
4.10(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such persons’ Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.  If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and the
Investor.
 
(6) If (x) the Company grants “piggyback” registration rights to one or more
third parties to include their securities in an underwritten offering under the
Shelf Registration Statement pursuant to Section 4.10(a)(2) or (y) a Piggyback
Registration under Section 4.10(a)(4) relates to an underwritten primary
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, in the case of a Piggyback Registration under
Section 4.10(a)(4), the securities the Company proposes to sell, (ii) second,
Registrable Securities of the Investor and all other Holders who have requested
registration of Registrable Securities pursuant to Sections 4.10(a)(2) or
4.10(a)(4), as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(b) Expenses of Registration.  All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company.  All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.
 
(c) Obligations of the Company.  The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) if it becomes eligible for such
status in the future (and not become an ineligible issuer (as defined in Rule
405 under the Securities Act)).  In addition, whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
 
(1) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 4.10(c), keep such registration
statement effective or such prospectus supplement current until the securities
described therein are no longer Registrable Securities.
 
(2) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
 
(3) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
 
(4) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(5) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.
 
(6) Give written notice to the Holders:
 
(A) when any registration statement filed pursuant to Section 4.10(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;
 
(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;
 
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;
 
(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
 
(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
 
(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 4.10(c)(10) cease to be
true and correct.
 
(7) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.10(c)(6)(C) at the earliest practicable time.
 
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
(8) Upon the occurrence of any event contemplated by Section 4.10(c)(5) or
4.10(c)(6)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  If the Company
notifies the Holders in accordance with Section 4.10(c)(6)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession.  The total number of days that any
such suspension may be in effect in any 180-day period shall not exceed 90 days.
 
(9) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).
 
(10) If an underwritten offering is requested pursuant to Section 4.10(a)(2),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
reasonably available to participate in “road shows,” similar sales events and
other marketing activities), (i) make such representations and warranties to the
Holders that are selling shareholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested, (ii)
use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings, and (v) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.  Notwithstanding anything
contained herein to the contrary, the Company shall not be required to enter
into any underwriting agreement or permit any underwritten offering absent an
agreement by the applicable underwriter(s) to indemnify the Company in form,
scope and substance as is customary in underwritten offerings by the Company.
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
(11) Make available for inspection by a representative of Holders that are
selling shareholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, upon reasonable advance notice and during reasonable
business hours, financial and other records, pertinent corporate documents and
properties of the Company, and cause the officers, directors and employees of
the Company to supply all information in each case reasonably requested (and of
the type customarily provided in connection with due diligence conducted in
connection with a registered public offering of securities) by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Shelf Registration Statement.
 
(12) Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ Stock
Market, as determined by the Company.
 
(13) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(14) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
(d) Suspension of Sales.  During (i) any Scheduled Black-out Period or (ii) upon
receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until termination of such Scheduled Black-out Period or until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.  The total number of days that any such suspension described in clause
(ii) of this paragraph may be in effect in any 180 day period shall not exceed
90 days.
 
(e) Termination of Registration Rights.  A Holder’s registration rights as to
any securities held by such Holder (and its Affiliates, partners, members and
former members) shall not be available unless such securities are Registrable
Securities.
 
(f) Furnishing Information.
 
(1) Neither the Investor nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable
                    Securities without the prior written consent of the Company.
 
(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.10(c) that the Investor and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
 
(g) Indemnification.
 
(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii)  offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
(2) If the indemnification provided for in Section 4.10(g)(1) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 4.10(g)(2) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 4.10(g)(1).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(h) Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.10(a) (but no other
rights hereunder) may be assigned by the Investor to a transferee or assignee of
Registrable Securities to which (i) there is transferred to such transferee no
less than $10 million in Registrable Securities and (ii) such Transfer is
permitted under the terms hereof; provided, however, that the transferor shall,
within ten days after such transfer, furnish to the Company written notice of
the name and address of such transferee or assignee and the number and type of
Registrable Securities that are being assigned.
 
(i) Holdback.  With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 4.10, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter.  The Company also agrees to cause each of its directors
and senior executive officers to execute and deliver customary lockup agreements
in such form and for such time period up to 90 days as may be requested by the
managing underwriter.
 
(j) Rule 144; Rule 144A Reporting.  With a view to making available to the
Investor and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:
 
(1) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule
                    promulgated under the Securities Act, at all times after the
effective date of this Agreement;
 
(2) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and if at any time the Company
is not required to file such reports, make available, upon the request of any
Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
and
 
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(3) so long as the Investor or a Holder owns any Registrable Securities, furnish
to the Investor or such Holder forthwith upon request:  a written statement by
the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as the Investor or Holder may reasonably request in availing itself of any rule
or regulation of the SEC allowing it to sell any such securities without
registration; and
 
(4) to take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell
                    Registrable Securities without registration under the
Securities Act.
 
(k) As used in this Section 4.10, the following terms shall have the following
respective meanings:
 
(1) “Holder” means the Investor and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have
                     been transferred in compliance with Section 4.10(h) hereof.
 
(2) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
                     registered.
 
(3) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.
 
(4) “Registrable Securities” means (A) all Common Stock held by the Investor
from time to time and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(A) by way of stock dividend or stock split or in connection with a combination
of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization, provided that, once issued,
such securities will not be Registrable Securities when (i) they are sold
pursuant to an effective registration statement under the Securities Act, (ii)
following the Second Closing, they may be sold pursuant to Rule 144 without
limitation thereunder on volume or manner of sale, (iii) they shall have ceased
to be outstanding or (iv) they have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities.  No Registrable Securities may be registered under more than
one registration statement at one time.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
(5) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.10, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred by the Company in
connection with any “road show,” the reasonable fees and
disbursements of Holders’ Counsel, and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, but shall not include Selling Expenses
and the compensation of regular employees of the Company, which shall be paid in
any event by the Company.
 
(6) “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415”
mean, in each case, such rule promulgated under the
                    Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
(7) “Scheduled Black-out Period” means the period from and including the
eighteenth day of the third month of the fiscal quarter to and including
                   the second business day after the day on which the Company
publicly releases its earnings for such fiscal quarter.
 
(8) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees
                  and disbursements of counsel for any Holder (other than the
fees and disbursements of Holders’ Counsel included in Registration Expenses).
 
(l) At any time, any holder of Registrable Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 4.10 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 4.10(a)(4)-(6) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under Section
4.10(f) with respect to any prior registration or Pending Underwritten
Offering.  “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 4.10(l), any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to Section
4.10(a)(2) or 4.10(a)(4) prior to the date of such Holder’s forfeiture.
 
4.11 Transfer Restrictions.
 
(a)       The Investor may Transfer any and all of the Common Shares it acquired
pursuant to this Agreement, provided that prior to October 5, 2011, the Investor
shall not, and shall not permit any of its Affiliates to, without the prior
approval of a majority of the directors of the Company who qualify as
independent directors, excluding the Board Representative, directly or
indirectly sell, transfer, make any short sale of, loan, grant any option for
the purchase of or otherwise dispose of any Securities acquired pursuant to this
Agreement, or take any other action that is intended to have an economic impact
equivalent to any of the foregoing (“Transfer”), in one or more transactions, to
any person or group if such person or group and their respective Affiliates
would collectively own more than 4.9% of the outstanding voting power of the
Company or more than 4.9% of any class of voting securities of the Company;
provided further, however, that the foregoing shall not prohibit the Investor
from Transferring Securities in any broadly distributed offering as conducted by
an independent broker dealer mutually acceptable to the Company and the Investor
that involves only sales to mutual funds or other institutional investors that
acquire and hold securities in the ordinary course of business and not for the
purpose of or with the effect of changing or influencing control of the Company
or in connection with or as a participant in any transaction having that purpose
or effect.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything in this Section 4.11 to the contrary, the
restrictions in Section 4.11(a) shall not apply if, at any time, (i) the Company
has entered into a definitive agreement, the consummation of which would result
in a Change in Control or (ii) any Person shall have commenced and not withdrawn
a bona fide public tender or exchange offer which if consummated would result in
a Change in Control.  The Investor further agrees that it shall not engage in
any transaction or series of transactions the primary purpose of which is to
avoid the limitations set forth in this Section 4.11.
 
4.12 Additional Regulatory Matters.  (a)  So long as the Investor owns a
Qualifying Ownership Interest:
 
(1) each of the Company and the Investor agrees to cooperate and use its
reasonable best efforts to ensure, including by communicating with each other
with respect to their respective purchases of Common Stock, that neither the
Investor nor any of its Affiliates will become, or control, a “bank holding
company” within the meaning of the BHC Act and the CIBC Act;
 
(2) the Company shall not knowingly take any action which would reasonably be
expected to pose a substantial risk that the Investor or any of its Affiliates
will become, or control, a “bank holding company” within the meaning of the BHC
Act, including undertaking any redemption, recapitalization or repurchase of
Common Stock, of securities or rights, options, or warrants to purchase Common
Stock, or securities of any type whatsoever that are, or may become, convertible
into or exchangeable into or exercisable for Common Stock in each case, where
the Investor is not given the right to participate in such redemption,
recapitalization, or repurchase to the extent of the Investor’s pro rata
portion; provided, however, that the Company shall not be deemed to have
violated this Section 4.12(a)(2) if it has given the Investor the opportunity to
participate in such redemption, recapitalization or repurchase to the extent of
the Investor’s pro rata portion and the Investor fails to so participate;
 
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(3) the Investor shall not take, permit or allow any action that would cause any
Subsidiary of the Company to become a “commonly controlled insured depository
institution” (as that term is defined and interpreted for purposes of 12 U.S.C.
§ 1815(e), as may be amended or supplemented from time to time, and any
successor thereto) with respect to any institution that is not a direct or
indirect Subsidiary of the Company; and
 
(4) the Company agrees to use its reasonable best efforts to ensure, including
by obtaining any necessary board approvals and seeking any
                    necessary shareholder approvals, that the Investor does not
become subject to any Anti-Takeover Provision.
 
In the event that the Investor breaches its obligations under clause (a)(3) of
this Section 4.12 or believes that it is reasonably likely to breach such
obligations, it shall immediately notify the Company and shall cooperate in good
faith with the Company to modify any ownership or other arrangements or take any
other action, in each case, as is necessary to cure or avoid such breach.
 
(b) Notwithstanding anything in this Agreement, including the provisions of
Section 4.12(a)(1), in no event will the Investor or any of its Affiliates be
obligated to:
 
(1) Without limiting clause (b)(2) below, (A) propose or accept any divestiture
of any of the Investor’s or any of its Affiliate’s assets, or (B) accept any
operational restriction on the Investor’s or any of its Affiliate’s business, or
agree to take any action that limits the Investor’s or its Affiliate’s
commercial practices in any way (except as they relate to the Company and its
Subsidiaries) to obtain any consent, acceptance or approval of any Governmental
Entity to consummate the transactions or to satisfy the conditions described in
Sections 1.2(c)(2)(v) and (vi) and 1.2(c)(3)(ii) and (v); or
 
(2) Propose or agree to accept any term or condition or otherwise modify the
terms of this Agreement, including, for the avoidance of doubt, the terms or the
amount of the Common Shares to be delivered by the Company under this Agreement,
to obtain any consent, acceptance, approval of any Governmental Entity to the
consummation of the transactions contemplated by this Agreement or to satisfy
the conditions described in Sections 1.2(c)(2)(v) and (vi) and 1.2(c)(3)(ii) and
(v) if such term, condition, modification or confirmation would (A) materially
adversely affect (with respect to the Investor or its Affiliates) any material
term of the transactions, or (B) adversely affect (with respect to the Investor
or its Affiliates) any financial term of the transactions contemplated by this
Agreement.
 
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
(c)   Notwithstanding anything in this Section 4.12 to the contrary, nothing in
this Agreement shall be construed to prohibit or restrict the Company from
repurchasing any securities issued by the Company to the United States
Department of the Treasury.
 
ARTICLE V
 
Termination
 
5.1 Termination.  This Agreement may be terminated prior to the Second Closing:
 
(a) by mutual written agreement of the Company and the Investor;
 
(b) by the Company or the Investor, upon written notice to the other parties, in
the event that the Second Closing does not occur on or before September 30, 2011
(the “Outside Date”); provided, however, that if a Change in Control occurs on
or before the Outside Date, the Company shall not have the right to terminate
this Agreement pursuant to this Section 5.1(b) until the date that is six months
after the Outside Date; provided, further, however, that the right to terminate
this Agreement pursuant to this Section 5.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Second Closing
to occur on or prior to such date;
 
(c) by the Company or the Investor, upon written notice to the other parties, in
the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable; or
 
(d) by the Investor, (i) if the Investor or any of its Affiliates receives
written notice from or is otherwise advised by the Federal Reserve that the
Federal Reserve will not grant (or intends to rescind or revoke if previously
granted) any of the written confirmations or determinations described in Section
1.2(c)(2)(v) or (ii) if a Change in Control occurs on or after the date hereof
but prior to the Second Closing Date.
 
5.2 Effects of Termination.  In the event of any termination of this Agreement
as provided in Section 5.1, this Agreement (other than Section 3.2,
Section 3.3(b) (except, in respect of any party, in connection with litigation
against it by the other party or its Affiliates), Sections 4.3, 4.4(d), 4.4(e),
4.5, 4.7, 4.9 and 4.10 (unless, with respect to these sections of Article IV,
the termination occurs prior to the First Closing), Section 4.4(f), this Section
5.2 and Article VI and all applicable defined terms, which shall remain in full
force and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
willful breach of this Agreement.
 
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Miscellaneous
 
6.1 Survival.  Each of the Indemnity Representations shall survive the Second
Closing under this Agreement but only for a period of 24 months following the
Second Closing Date (or until final resolution of any claim or action arising
from the breach of any such representation and warranty, if notice of such
breach was provided prior to the end of such period) and thereafter shall expire
and have no further force and effect; provided, that the representations and
warranties in Sections 2.2(a), 2.2(d), 2.3(a) and 2.3(b) shall survive
indefinitely.  No other representations or warranties shall survive the Second
Closing.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive for the duration of any statutes of limitations
applicable thereto or until, by their respective terms, they are no longer
operative.
 
6.2 Amendment.  No amendment or waiver of this Agreement will be effective with
respect to any party unless made in writing and signed by an officer of a duly
authorized representative of such party.
 
6.3 Waivers.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The conditions to each party’s
obligation to consummate the Second Closing are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable law.  No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
 
6.4 Counterparts and Facsimile.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
 
6.5 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.
 
6.6 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
6.7 Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
 
Warburg Pincus Equity Partners, L.P.
 
450 Lexington Avenue
 
New York, New York  10017-3140
 
Attn:  Daniel Zilberman
 
 
Facsimile:  (212) 716-8626  
with a copy to (which copy alone shall not constitute notice):
 
 
Wachtell, Lipton, Rosen & Katz
 
51 West 52nd Street
 
New York, New York  10019-6150
 
Attn: Matthew M. Guest
 
Facsimile:  (212) 403-2000      (2)     
If to the Company:
 
 
National Penn Bancshares, Inc.
 
Philadelphia and Reading Avenues
 
Boyertown, Pennsylvania  19512
 
Attn:  Scott V. Fainor
 
Facsimile:  (610) 369-6349      
with copies to (which copy alone shall not constitute notice):
 
 
Reed Smith LLP
 
2500 One Liberty Place
 
1650 Market Street
 
Philadelphia, Pennsylvania  19103
 
Attn:  Paul J. Jaskot
 
Facsimile:  (215) 851-1420    

 
 
- 57 -

--------------------------------------------------------------------------------

 
 
6.8 Entire Agreement, Etc.  (a) This Agreement (including the Exhibits,
Schedules and Disclosure Schedules hereto) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof; (b) the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors (or, as applicable, the ultimate publicly traded parent
entity thereof), and with respect to the Investor, its permitted assigns; and
(c) this Agreement will not be assignable by operation of law or otherwise (any
attempted assignment in contravention hereof being null and void), except (i) as
expressly provided hereunder and (ii) that the Investor shall be permitted to
assign its rights or obligations hereunder to (A) any Affiliate entity, but only
if the transferee agrees in writing for the benefit of the Company (with a copy
thereof to be furnished to the Company (any such transferee shall be included in
the term “Investor”)) to be bound by this Agreement; provided, further, that no
such assignment shall relieve the Investor of any of its obligations under this
Agreement and (B) as and to the extent provided in Section 4.10(h).  For the
avoidance of doubt, the confidentiality agreement, dated as of September 2,
2010, by and between the Company and the Investor, shall be void and supplanted
by the terms of this Agreement.
 
6.9 Other Definitions.  Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to
time.  All article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this
Agreement.  When used herein:
 
(1) the term “subsidiary” means those corporations, banks, savings banks,
associations and other persons of which such person owns or controls more than
50% of the outstanding equity securities either directly or indirectly through
an unbroken chain of entities as to each of which more than 50% of the
outstanding equity securities is owned directly or indirectly by its parent;
provided, however, that there shall not be included any such entity to the
extent that the equity securities of such entity were acquired in satisfaction
of a debt previously contracted in good faith or are owned or controlled in a
bona fide fiduciary capacity;
 
(2) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
 
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(3) the word “or” is not exclusive;
 
(4) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;
 
(5) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular
                          section, paragraph or subdivision;
 
(6) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in
                         the State of New York generally are authorized or
required by law or other governmental actions to close;
 
(7) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
 
(8) “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” are
defined in Rules 13d-3 and 13d-5 of the Exchange Act; and
 
(9) “to the knowledge of the Company” or “Company’s knowledge” means the actual
knowledge of the officers of the Company listed on Schedule
                           6.9(9).
 
6.10 Captions.  The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.
 
6.11 Severability.  If any provision of this Agreement or the application
thereof to any person (including, the officers and directors of the Investor and
the Company) or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
 
6.12 No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Sections 4.9 and 4.10 shall inure to the benefit of the persons referred to in
those Sections.
 
 
- 59 -

--------------------------------------------------------------------------------

 
6.13 Time of Essence.  Time is of the essence in the performance of each and
every term of this Agreement.
 
6.14 Public Announcements.  Subject to each party’s disclosure obligations
imposed by law or regulation, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably
withheld, conditioned or delayed), and each party shall coordinate with the
other with respect to any such news release or public disclosure.
 
6.15 Specific Performance.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to seek specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity.
 
6.16 No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future director, officer, employee, incorporator, member, manager, partner,
shareholder, Affiliate, agent, attorney or representative of the Investor or any
other party hereto (including any person negotiating or executing this Agreement
on behalf of a party hereto) shall have any liability or obligation with respect
to this Agreement or with respect to any claim or cause of action, whether in
tort, contract or otherwise, that may arise out of or relate to this Agreement,
or the negotiation, execution or performance of this Agreement and the
transactions contemplated hereby and thereby.
 


 
*  *  *
 


 
- 60 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 

 
NATIONAL PENN BANCSHARES, INC.
       
By:
/s/ Scott V. Fainor
   
Name:
Scott V. Fainor
   
Title:
President and Chief Executive Officer
         
WARBURG PINCUS
PRIVATE EQUITY X, L.P.
       
By:
Warburg Pincus X L.P., its general partner
 
By:
Warburg Pincus X LLC, its general partner
 
By:
Warburg Pincus Partners LLC, its sole member
 
By:
Warburg Pincus & Co., its managing member
       
By:
/s/ Michael Martin
   
Name:
Michael Martin
   
Title:
Managing Director





 


 


 
[Signature Page to Investment Agreement]
 


 
 
 

--------------------------------------------------------------------------------


